U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26016 PALMETTO BANCSHARES, INC. (Exact name of registrant as specified in its charter) South Carolina 74-2235055 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 306 East North Street, Greenville, South Carolina (Address of principal executive offices) (Zip Code) (800) 725–2265 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Nonaccelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at October 24, 2014 Common stock, $0.01 par value PALMETTO BANCSHARES, INC. AND SUBSIDIARY Table of Contents PART I Financial Information 1 Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 4 Consolidated Statements of Changes in Shareholders' Equity 5 Consolidated Statements of Cash Flows 6 Note 1 -Summary of Significant Accounting Policies 7 Note 2 - Cash and Cash Equivalents 9 Note 3 - Trading Account Assets 10 Note 4 - Investment Securities Available for Sale 10 Note 5 - Loans 13 Note 6 - Other Loans Held for Sale and Valuation Allowance 23 Note 7 - Premises and Equipment, net 23 Note 8 - Long-Lived Assets Held for Sale 23 Note 9 - Servicing Rights 24 Note 10 - Foreclosed Real Estate and Repossessed Personal Property 25 Note 11 - Bank-Owned Life Insurance 25 Note 12 - Deposits 25 Note 13 - Borrowings 26 Note 14 - Shareholders' Equity 27 Note 15 - Income Taxes 27 Note 16 - Benefit Plans 28 Note 17 - Equity-Based Compensation 30 Note 18 - Average Share Information 32 Note 19 - Commitments, Guarantees and Other Contingencies 32 Note 20 - Derivative Financial Instruments and Hedging Activities 33 Note 21 - Disclosures Regarding Fair Value 34 Note 22 - Regulatory Capital Requirements 36 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Forward-Looking Statements 37 Criticial Accounting Policies and Estimates 38 Selected Financial Data 39 Executive Summary 40 Financial Condition 43 Derivative Activities 56 Liquidity 56 Quarterly Earnings Review 58 Year-to-Date Earnings Review 67 Recently Issued / Adopted Authoritative Pronouncements 73 Item 3. Quantitative and Qualitative Disclosures About Market Risk 74 Item 4. Controls and Procedures 74 Evaluation of Disclosure Controls and Procedures 74 Changes in Internal Control over Financial Reporting 74 PART II Other Information 75 Item 1. Legal Proceedings 75 Item 1A. Risk Factors 75 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 75 Item 3. Defaults Upon Senior Securities 75 Item 4. Mine Safety Disclosures 75 Item 5. Other Information 75 Item 6. Exhibits 75 SIGNATURES 76 EXHIBIT INDEX 77 PART I - FINANCIAL INFORMATION Item 1. Financial Statements PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Balance Sheets (dollars in thousands, except per share data) September 30, December 31, (unaudited) Assets Cash and cash equivalents Cash and due from banks $ 43,383 $ 38,178 Total cash and cash equivalents 43,383 38,178 Federal Home Loan Bank stock, at cost 981 2,950 Trading account assets, at fair value 5,458 5,118 Investment securities available for sale, at fair value 214,582 214,383 Mortgage loans held for sale 268 1,722 Loans, gross 776,947 767,513 Less: allowance for loan losses ) ) Loans, net 761,581 751,028 Premises and equipment, net 22,233 23,367 Accrued interest receivable 3,413 3,535 Foreclosed real estate 6,595 7,502 Deferred tax asset, net 18,109 22,087 Bank-owned life insurance 11,845 11,617 Other assets 8,727 8,742 Total assets $ 1,097,175 $ 1,090,229 Liabilities and shareholders' equity Liabilities Deposits Noninterest-bearing $ 212,813 $ 178,075 Interest-bearing 723,476 729,285 Total deposits 936,289 907,360 Retail repurchase agreements 24,050 18,175 Federal Home Loan Bank advances - 35,000 Other liabilities 5,501 5,877 Total liabilities 965,840 966,412 Shareholders' equity Preferred stock - par value $0.01 per share; authorized 2,500,000 shares; none issued and outstanding - - Common stock - par value $0.01 per share; authorized 75,000,000 shares; 12,793,543 and 12,784,605 issued and outstanding at September 30, 2014 and December 31, 2013, respectively Capital surplus 145,214 144,624 Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Total shareholders' equity 131,335 123,817 Total liabilities and shareholders' equity $ 1,097,175 $ 1,090,229 See Notes to Consolidated Financial Statements 1 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) For the three months ended September 30, Interest income Interest earned on cash and cash equivalents $ 25 $ 24 Dividends received on Federal Home Loan Bank stock 15 8 Interest earned on trading account assets 47 5 Interest earned on investment securities available for sale 944 1,010 Interest and fees earned on loans 8,840 9,476 Total interest income 9,871 10,523 Interest expense Interest expense on deposits 124 475 Interest expense on Federal Home Loan Bank advances 2 - Total interest expense 126 475 Net interest income 9,745 10,048 Provision for loan losses ) 645 Net interest income after provision for loan losses 10,245 9,403 Noninterest income Service charges on deposit accounts, net 1,929 1,862 Fees for trust, investment management and brokerage services 179 214 Mortgage-banking 275 375 Debit card and automatic teller machine income, net 603 544 Bankcard services 76 70 Investment securities losses, net - ) Trading account income, net 98 36 Other 248 222 Total noninterest income 3,408 3,279 Noninterest expense Salaries and other personnel 4,823 4,862 Occupancy 1,086 1,074 Furniture and equipment 952 930 Professional services 705 491 Federal Deposit Insurance Corporation deposit insurance assessment 351 355 Marketing 290 267 Foreclosed real estate writedowns and expenses 661 173 Loan workout 135 410 Other 1,479 1,273 Total noninterest expense 10,482 9,835 Income before provision (benefit) for income taxes 3,171 2,847 Provision (benefit) for income taxes 1,189 ) Net income $ 1,982 $ 22,233 Common and per share data Net income - basic $ 0.15 $ 1.74 Net income - diluted 0.15 1.74 Cash dividends declared 0.05 - Book value 10.27 9.46 Average common shares issued and outstanding 12,710,091 12,663,162 Average diluted common shares issued and outstanding 12,771,634 12,674,743 See Notes to Consolidated Financial Statements 2 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) For the nine months ended September 30, Interest income Interest earned on cash and cash equivalents $ 71 $ 83 Dividends received on Federal Home Loan Bank stock 54 29 Interest earned on trading account assets 138 5 Interest earned on investment securities available for sale 2,963 2,984 Interest and fees earned on loans 26,641 29,014 Total interest income 29,867 32,115 Interest expense Interest expense on deposits 374 1,872 Interest expense on retail repurchase agreements 1 1 Interest expense on Federal Home Loan Bank advances 25 - Total interest expense 400 1,873 Net interest income 29,467 30,242 Provision for loan losses ) 1,665 Net interest income after provision for loan losses 29,967 28,577 Noninterest income Service charges on deposit accounts, net 5,184 5,019 Fees for trust, investment management and brokerage services 502 1,888 Mortgage-banking 1,252 1,510 Debit card and automatic teller machine income, net 1,807 1,748 Bankcard services 213 194 Investment securities gains, net 85 287 Trading account income, net 444 36 Other 777 579 Total noninterest income 10,264 11,261 Noninterest expense Salaries and other personnel 14,336 15,270 Occupancy 3,229 3,188 Furniture and equipment 2,996 2,748 Professional services 2,153 1,474 Federal Deposit Insurance Corporation deposit insurance assessment 1,063 1,083 Marketing 767 747 Foreclosed real estate writedowns and expenses 1,691 2,905 Gain on other loans held for sale - ) Loan workout 385 862 Other 4,035 4,170 Total noninterest expense 30,655 32,121 Income before provision (benefit) for income taxes 9,576 7,717 Provision (benefit) for income taxes 3,539 ) Net income $ 6,037 $ 25,908 Common and per share data Net income - basic $ 0.47 $ 2.03 Net income - diluted 0.47 2.03 Cash dividends declared 0.05 - Book value 10.27 9.46 Average common shares issued and outstanding 12,692,006 12,655,473 Average diluted common shares issued and outstanding 12,741,976 12,655,473 See Notes to Consolidated Financial Statements 3 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Comprehensive Income (in thousands) (unaudited) For the three months ended September 30, For the nine months ended September 30, Net income $ 1,982 $ 22,233 $ 6,037 $ 25,908 Other comprehensive income (loss), pretax Investment securities available for sale Increase (decrease) in net unrealized gains ) ) 2,381 ) Plus: reclassification adjustment of net gains (losses) included in net income - ) 85 287 Increase (decrease) in net unrealized gains (losses) on investment securities available for sale ) ) 2,466 ) Other comprehensive income (loss), pretax ) ) 2,466 ) Provision (benefit) for income taxes related to items of other comprehensive income (loss) 413 ) 936 ) Other comprehensive income (loss), net of tax ) 738 1,530 ) Comprehensive income $ 881 $ 22,971 $ 7,567 $ 21,546 See Notes to Consolidated Financial Statements 4 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Changes in Shareholders' Equity (dollars in thousands) (unaudited) Accumulated Shares of other common Common Capital Accumulated comprehensive stock stock surplus deficit loss, net Total Balance, December 31, 2012 12,754,045 $ 127 $ 143,342 $ ) $ ) $ 98,380 Net income 25,908 25,908 Other comprehensive loss, net of tax ) ) Exercise of stock options 11,250 124 124 Compensation expense related to stock options and restricted stock granted under equity award plans 896 896 Common stock issued related to restricted stock granted under equity award plans 17,723 - Other changes 1 Balance, September 30, 2013 12,783,019 $ 127 $ 144,362 $ ) $ ) $ 120,946 Balance, December 31, 2013 12,784,605 $ 127 $ 144,624 $ ) $ ) $ 123,817 Net income 6,037 6,037 Other comprehensive income, net of tax 1,530 1,530 Compensation expense related to stock options and restricted stock granted under equity award plans 1 603 604 Common stock issued related to restricted stock granted under equity award plans, net of vested shares withheld for employee taxes 8,938 ) ) Common dividends declared ) ) Balance, September 30, 2014 12,793,543 $ 128 $ 145,214 $ ) $ ) $ 131,335 See Notes to Consolidated Financial Statements 5 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (in thousands) (unaudited) For the nine months ended September 30, Operating Activities Net income $ 6,037 $ 25,908 Adjustments to reconcile net income to net cash provided by operating activities Investment securities gains, net ) ) Amortization of unearned discounts / premiums on investment securities available for sale, net 2,452 4,093 Trading account income, net ) ) Reduction in (purchases of) trading account assets, net 104 ) Gain on sales of mortgage loans held for sale, net ) ) Originations of mortgage loans held for sale ) ) Proceeds from sales of mortgage loans held for sale 39,547 62,411 Gain on sales of Small Business Administration loans ) ) Proceeds from sales of Small Business Administration loans 1,236 2,222 Gain on other loans held for sale - ) Proceeds from sales of other loans held for sale - 1,102 Provision for loan losses ) 1,665 Depreciation 1,769 1,919 Writedowns and losses on sales of foreclosed real estate, net 1,436 2,693 Deferred income tax expense (benefit) 3,267 ) Decrease in income tax refunds receivable 138 - Increase in cash surrender value of bank-owned life insurance ) - Compensation expense on equity-based awards 604 896 Writedowns on long-lived assets 253 - Net periodic pension expense 452 509 Contribution to defined benefit pension plan ) ) Provision for unfunded commitments ) ) Decrease (increase) in interest receivable and other assets, net ) Increase in interest payable and other liabilities, net 93 1,844 Net cash provided by operating activities 16,668 20,503 Investing Activities Purchases of Federal Home Loan Bank stock ) - Proceeds from redemption of Federal Home Loan Bank stock 2,194 431 Proceeds from sales of investment securities available for sale 14,956 42,768 Proceeds from maturities and repayments of investment securities available for sale 15,240 45,773 Purchases of investment securities available for sale ) ) Purchase of mortgage loans held for investment ) - Decrease (increase) in gross loans, net 1,470 ) Purchases of premises and equipment, net ) ) Proceeds from sales of foreclosed real estate 756 2,363 Investment in SBIC limited partnership (100 ) (350 ) Net cash (used for) provided by investing activities ) Financing Activities Increase in transaction, money market and savings deposits, net 50,379 23,700 Decrease in time deposits, net ) ) Increase in retail repurchase agreements, net 5,875 9,283 Repayment of Federal Home Loan Bank advances ) - Proceeds from exercise of stock options - 124 Dividends paid on common stock ) - Taxes paid related to net share settlement of equity awards ) - Net cash used for financing activities ) ) Net change in cash and due from banks 5,205 ) Cash and due from banks, beginning of period 38,178 101,385 Cash and due from banks, end of period $ 43,383 $ 55,743 Supplemental cash flow disclosures Cash paid during the period for: Interest expense $ 408 $ 2,177 Income taxes 1,258 272 Significant noncash activities Increase (decrease) in net unrealized gains on investment securities available for sale, net of tax 1,530 ) Loans transferred from gross loans to other loans held for sale 1,166 2,015 Loans transferred from gross loans to foreclosed real estate, at fair value 1,285 2,073 See Notes to Consolidated Financial Statements 6 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Notes To Consolidated Financial Statements 1. Summary of Significant Accounting Policies Nature of Operations Palmetto Bancshares, Inc. (the “Company’) is a South Carolina bank holding company organized in 1982 and headquartered in Greenville, South Carolina. The Company serves as the bank holding company for The Palmetto Bank (the “Bank”), which began operations in 1906. The Bank, also h eadquartered in Greenville, South Carolina, is the second largest banking institution headquartered in South Carolina. The Bank serves the Upstate of South Carolina through 25 branch locations in nine counties along the economically attractive I-85 corridor, as well as 24/7/365 service through online and mobile banking and automatic teller machines. Through its Retail, Commercial and Wealth Management lines of business, the Bank specializes in providing financial solutions to consumers and small to mid-size businesses with deposit and cash management products, loans (including consumer, mortgage, credit card, automobile, Small Business Administration (“SBA”), commercial and corporate), lines of credit, trust, brokerage, private banking, financial planning and insurance. Principles of Consolidation / Basis of Presentation The accompanying Consolidated Financial Statements include the accounts of the Company, the Bank and subsidiaries of the Bank (collectively referred to herein as the “Company,” “we,” “us” or “our” ). In management’s opinion, all significant intercompany accounts and transactions have been eliminated in consolidation, and all adjustments necessary for a fair presentation of the financial condition and results of operations for the periods presented have been included. Any such adjustments are of a normal and recurring nature. Assets held by the Company in a fiduciary or agency capacity for clients are not included in the Company’s Consolidated Financial Statements because those items do not represent assets of the Company. The accounting and financial reporting policies of the Company conform, in all material respects, to accounting principles generally accepted in the United States of America (“GAAP”) and to general practices within the financial services industry. The Consolidated Financial Statements at and for the three and nine months ended September 30, 2014 and 2013 contained in this Quarterly Report on Form 10-Q have not been audited by our independent registered public accounting firm. The unaudited Consolidated Financial Statements have been prepared in accordance with GAAP for interim financial information and with the instructions to Form 10-Q adopted by the Securities and Exchange Commission (the “SEC”). Accordingly, the Consolidated Financial Statements do not include all of the information and footnotes required by GAAP for complete financial statements and should be read in conjunction with the audited Consolidated Financial Statements and notes thereto for the year ended December 31, 2013 included in our Annual Report on Form 10-K filed with the SEC on March 5, 2014 (the “2013 Annual Report on Form 10-K”). Business Segments Operating segments are components of an enterprise about which separate financial information is available and evaluated regularly by the Company’s chief operating decision makers in deciding how to allocate resources and assess performance. Public enterprises are required to report a measure of segment profit or loss, certain specific revenue and expense items for each segment, segment assets and information about the way that the operating segments were determined, among other items. The Company considers business segments by analyzing distinguishable components that are engaged in providing individual products, services or groups of related products or services and that are subject to risks and returns that are different from those of other business segments. When determining whether products and services are related, the Company considers the nature of the products or services, the nature of the production processes, the type or class of client for which the products or services are designed and the methods used to distribute the products or provide the services. For the past several years, we have been realigning our organizational structure and more specifically delineating our businesses for improved accountability and go-to-market strategies. However, the Company has limited disaggregated financial information for these businesses, and we do not yet have financial information that meets the criteria to be considered reportable segments. Accordingly, at September 30, 2014, the Company had one reportable business segment, banking. 7 Use of Estimates In preparing the Consolidated Financial Statements, the Company’s management makes estimates and assumptions that impact the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the dates and for the periods indicated in the Consolidated Financial Statements. Actual results could differ from these estimates and assumptions. Therefore, the results of operations for the three and nine months ended September 30, 2014 are not necessarily indicative of the results of operations that may be expected in future periods. Reclassifications Certain amounts previously presented in our Consolidated Financial Statements for prior periods have been reclassified to conform to current classifications. All such reclassifications had no impact on the prior periods’ net income, comprehensive income or shareholders’ equity as previously reported. Recently Adopted Authoritative Pronouncements In May 2013, the Committee of Sponsoring Organizations (“COSO”) of the Treadway Commission issued its updated Internal Control–Integrated Framework and related illustrative documents (the "2013 Framework"). The 2013 framework was written to reflect the changes in business since the first version was released in 1992. The Company transitioned from the 1992 framework to the 2013 framework during the first quarter 2014. In July 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2013-11 Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists (“ASU 2013-11”) to provide guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists thereby reducing diversity in practice. The amendments in ASU 2013-11 became effective for the Company on January 1, 2014 and did not have a material impact on the Company’s financial position, results of operations or cash flows. Recently Issued Authoritative Pronouncements In January 2014, the FASB issued ASU 2014-01, Investments – Equity Method and Joint Ventures (Topic 323): Accounting for Investments in Qualified Affordable Housing Projects (“ASU 2014-01”) to modify the criteria an entity must meet to account for a low-income housing tax credit investment by using the measurement and presentation alternative in Accounting Standards Codification (“ASC”) 323-740. This method permits an investment’s performance to be presented net of the related tax benefits as part of income tax expense. ASU 2014-01 is likely to increase the number of low-income housing tax credit investments that would qualify for this method. The new guidance also simplifies the amortization method an entity uses when it qualifies for and elects to apply the accounting permitted under ASC 323-740 by establishing a proportional-amortization method that replaces the effective-yield method previously required. The amendments should be applied retrospectively to all periods presented and are effective for public entities for annual periods, and interim reporting periods within those annual periods, beginning after December 15, 2014. The Company does not expect the adoption of ASU 2014-01 to have a material impact on its financial position, results of operations or cash flows. In January 2014, the FASB issued ASU 2014-04, Receivables – Troubled Debt Restructurings by Creditors (Topic 310): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans Upon Foreclosure (“ASU 2014-04”) to clarify that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, the amendments require interim and annual disclosure of both the amount of foreclosed residential real estate property held by the creditor and the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction. An entity can elect to adopt the amendments in ASU 2014-04 using either a modified retrospective transition method or a prospective transition method. The amendments are effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2014. The Company does not expect the adoption of ASU 2014-04 to have a material impact on its financial position, results of operations or cash flows. 8 In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606): Revenue from Contracts with Customers (“ASU 2014-09”). The scope of the guidance applies to revenue arising from contracts with customers, except for the following: lease contracts, insurance contracts, contractual rights and obligations within the scope of other guidance and nonmonetary exchanges between entities in the same line of business to facilitate sales to customers. The core principle of the new guidance is that an entity should recognize revenue to reflect the transfer of goods and services to customers in an amount equal to the consideration that the entity receives or expects to receive. ASU 2014-09 is not expected to impact the timing or approach to revenue recognition for financial institutions. The likely impact for financial institutions will relate only to disclosures. The amendments are effective for public entities for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. The Company does not expect the adoption of ASU 2014-09 to have a material impact on its financial position, results of operations or cash flows. In June 2014, the FASB issued ASU 2014-12, Compensation—Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period (“ASU 2014-12”) which requires that a performance target that impacts vesting and that could be achieved after the requisite service period be treated as a performance condition thereby impacting, among other things, the grant-date fair value of the award and the timing of recognition of the related compensation cost. Entities may apply the amendments either prospectively to all awards granted or modified after the effective date or retrospectively to all awards with performance targets that are outstanding as of the beginning of the earliest annual period presented in the financial statements and to all new or modified awards thereafter. If retrospective transition is adopted, the cumulative effect as of the beginning of the earliest annual period presented in the financial statements should be recognized as an adjustment to the opening retained earnings balance at that date. The amendments are effective for all entities for annual periods and interim periods within those annual periods beginning after December 15, 2015. Early adoption is permitted. The Company is evaluating the impact that the adoption of ASU 2014-12 may have on its financial position, results of operations and cash flows. In August 2014, the FASB issued ASU 2014-15, Presentation of Financial Statements—Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern (“ASU 2014-15”) which provides guidance on management’s responsibility in evaluating whether there is substantial doubt about an organization’s ability to continue as a going concern and about related footnote disclosures. The amendments are effective for the annual period ending after December 15, 2016, and for annual periods and interim periods thereafter. Early application is permitted. The Company does not expect the adoption of ASU 2014-15 to have a material impact on its financial position, results of operations or cash flows. Other accounting standards that have been recently issued by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. 2. Cash and Cash Equivalents Required Reserve Balances The Federal Reserve Act requires each depository institution to maintain cash reserves against certain liabilities. The Bank reports these liabilities to the Board of Governors of the Federal Reserve System (the “Federal Reserve”) on a weekly basis and maintains reserves on these liabilities with a 30-day lag. As of September 30, 2014, after taking into consideration the Bank’s levels of vault cash, reserves of $5.3 million were maintained with the Federal Reserve. 9 Concentrations and Restrictions From time to time, the Company may sell federal funds to, or place deposits with, other financial institutions. Federal funds and any deposits in excess of Federal Deposit Insurance Corporation (“FDIC”) insurance limits are essentially uncollateralized overnight loans. The Company regularly evaluates the risk associated with the potential counterparties to these transactions to ensure that it would not be exposed to any significant risks with regard to cash and cash equivalent balances if it were to sell federal funds or place deposits in amounts in excess of FDIC insurance limits. At September 30, 2014, the Company had $3.1 million in a money market deposit account with another financial institution that is well-capitalized under the regulatory capital classification rules. Restricted cash and cash equivalents pledged as collateral relative to public funds and other agreements totaled $250 thousand and $706 thousand at September 30, 2014 and December 31, 2013, respectively. 3. Trading Account Assets The following table summarizes the components of trading account assets at the dates indicated (in thousands). September 30, 2014 December 31, 2013 Municipal bonds $ 4,803 $ 3,771 Insured bank deposits 655 1,347 Total trading account assets $ 5,458 $ 5,118 The following table summarizes net realized gains and the change in fair value relative to trading account assets included in the Consolidated Statements of Income for the three and nine months ended September 30, 2014 and 2013 (in thousands). For the three months ended September 30, For the nine months ended September 30, Realized gains, net $ 75 $ 13 $ 421 $ 13 Unrealized gains, net due to changes in fair value relative to assets held at end of period 23 23 23 23 Total trading account income, net $ 98 $ 36 $ 444 $ 36 The Company may withdraw trading account assets from the account subject to 30-days’ written notice. Ratings The following tables summarize Moody’s and Standard and Poor’s ratings of municipal bond trading account assets, based on fair value, at September 30, 2014. Moody's Ratings Aaa 9 % Aa1 - Aa3 44 A1 - A3 26 Not rated 21 Total 100 % Standard and Poor's Ratings AAA 11 % AA+ - AA- 54 A+ - A- 24 Not rated 11 % Total 100 One municipal bond trading account asset with a fair value of $56 thousand was not rated by either Moody’s or Standard and Poor’s at September 30, 2014since it had been prerefunded. 4. Investment Securities Available for Sale The following tables summarize the amortized cost, gross unrealized gains and losses included in accumulated other comprehensive loss and fair values of investment securities available for sale at the dates indicated (in thousands). September 30, 2014 Amortized cost Gross unrealized gains Gross unrealized losses Fair value U.S. agency $ 1,923 $ 2 $ - $ 1,925 State and municipal 5,680 105 ) 5,763 Collateralized mortgage obligations (federal agencies) 93,217 9 ) 90,810 Other mortgage-backed (federal agencies) 79,856 320 ) 79,734 SBA loan-backed (federal agency) 36,260 205 ) 36,350 Total investment securities available for sale $ 216,936 $ 641 $ ) $ 214,582 10 December 31, 2013 Amortized cost Gross unrealized gains Gross unrealized losses Fair value State and municipal $ 7,393 $ 138 $ ) $ 7,460 Collateralized mortgage obligations (federal agencies) 97,303 30 ) 93,132 Other mortgage-backed (federal agencies) 76,852 95 ) 76,020 SBA loan-backed (federal agency) 37,655 258 ) 37,771 Total investment securities available for sale $ 219,203 $ 521 $ ) $ 214,383 The following tables summarize securities in each category of investment securities available for sale that were in an unrealized loss position at the dates indicated (dollars in thousands). September 30, 2014 Less than 12 months 12 months or longer Total # Fair value Gross unrealized losses # Fair value Gross unrealized losses # Fair value Gross unrealized losses State and municipal 1 $ 575 $ 3 1 $ 1,056 $ 19 2 $ 1,631 $ 22 Collateralized mortgage obligations (federal agencies) 7 21,907 318 11 62,896 2,098 18 84,803 2,416 Other mortgage-backed (federal agencies) 11 13,424 88 11 23,734 354 22 37,158 442 SBA loan-backed (federal agency) 2 2,212 11 6 15,872 104 8 18,084 115 Total 21 $ 38,118 $ 420 29 $ 103,558 $ 2,575 50 $ 141,676 $ 2,995 December 31, 2013 Less than 12 months 12 months or longer Total # Fair value Gross unrealized losses # Fair value Gross unrealized losses # Fair value Gross unrealized losses State and municipal 1 $ 1,010 $ 71 - $ - $ - 1 $ 1,010 $ 71 Collateralized mortgage obligations (federal agencies) 14 62,251 2,863 9 29,123 1,338 23 91,374 4,201 Other mortgage-backed (federal agencies) 20 64,428 774 1 1,517 153 21 65,945 927 SBA loan-backed (federal agency) 4 14,468 73 3 5,306 69 7 19,774 142 Total 39 $ 142,157 $ 3,781 13 $ 35,946 $ 1,560 52 $ 178,103 $ 5,341 Other-Than-Temporary Impairment Based on the Company’s other-than-temporary impairment analysis at September 30, 2014, the Company concluded that gross unrealized losses detailed in the preceding table were due to changes in market interest rates and were not other-than-temporarily impaired as of that date. Ratings Except for state and municipal securities, all of the Company’s available for sale securities are backed by United States (“U.S.”) agencies and are rated Aaa and AA+ by Moody’s and Standard and Poor’s rating services, respectively. The following table summarizes ratings of the Company’s state and municipal investment securities available for sale, based on fair value, at September 30, 2014. Moody's Ratings Aa1 - Aa3 65 % A1 - A2 16 Not rated 19 Total 100 % Standard and Poor's Ratings AA+ - AA- 49 % Not rated 51 Total 100 % All state and municipal securities were rated by either Moody’s or Standard and Poor’s at September 30, 2014. 11 Matur ities The following table summarizes the amortized cost and fair value of investment securities available for sale at September 30, 2014 by contractual maturity and estimated principal repayment distribution (in thousands). U.S. agency and state and municipal securities are organized based on contractual maturity. Principal amounts on collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are not due at a single maturity date and are subject to early repayment based on prepayment activity of underlying loans. Therefore, collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are organized based on estimated cash flows using current prepayment assumptions. Amortized cost Fair value Due in one year or less $ - $ - Due after one year through five years - - Due after five years through ten years 1,923 1,925 Due after ten years - - U.S. agency 1,923 1,925 Due in one year or less 2,545 2,582 Due after one year through five years 2,060 2,125 Due after five years through ten years 1,075 1,056 Due after ten years - - State and municipal 5,680 5,763 Due in one year or less 538 540 Due after one year through five years 12,604 12,330 Due after five years through ten years 80,075 77,940 Due after ten years - - Collateralized mortgage obligations (federal agencies) 93,217 90,810 Due in one year or less - - Due after one year through five years 40,872 40,933 Due after five years through ten years 21,257 21,129 Due after ten years 17,727 17,672 Other mortgage-backed (federal agencies) 79,856 79,734 Due in one year or less - - Due after one year through five years 18,606 18,574 Due after five years through ten years 15,620 15,776 Due after ten years 2,034 2,000 SBA loan-backed (federal agency) 36,260 36,350 Due in one year or less 3,083 3,122 Due after one year through five years 74,142 73,962 Due after five years through ten years 119,950 117,826 Due after ten years 19,761 19,672 Total investment securities available for sale $ 216,936 $ 214,582 Pledged Investment securities were pledged as collateral for the following purposes at the dates indicated (in thousands). September 30, 2014 December 31, 2013 Municipal and other secured deposits $ 81,976 $ 75,718 Retail repurchase agreements 23,911 25,626 Federal Reserve line of credit 1,347 1,459 Correspondent bank lines of credit 16,940 16,788 Total investment securities available for sale pledged $ 124,174 $ 119,591 Realized Gains and Losses The following table summarizes the gross realized gains and losses from sales of investment securities available for sale for the periods indicated (in thousands). For the three months ended September 30, For the nine months ended September 30, Realized gains $ - $ 3 $ 125 $ 395 Realized losses - ) ) ) Total investment securities gains (losses), net $ - $ ) $ 85 $ 287 12 5. Loans In the tables below, loan classes are based on FDIC classification codes, and portfolio segments are an aggregation of those classes based on the methodology used to develop and document the allowance for loan losses. FDIC classification codes are based on the underlying loan collateral. Composition The following table summarizes gross loans, categorized by portfolio segment, at the dates indicated (dollars in thousands). September 30, 2014 December 31, 2013 Total % of total Total % of total Commercial real estate $ 446,248 57.4 % $ 455,452 59.4 % Single-family residential 193,874 25.0 178,125 23.2 Commercial and industrial 73,563 9.5 73,078 9.5 Consumer 53,071 6.8 50,099 6.5 Other 10,191 1.3 10,759 1.4 Loans, gross $ 776,947 100.0 % $ 767,513 100.0 % Residential mortgage loans serviced for the benefit of others totaled $385.0 million and $384.5 million at September 30, 2014 and December 31, 2013, respectively, and are excluded from the Consolidated Balance Sheets since they are not owned by the Company. Loans included in the preceding table are net of unearned income, charge-offs and unamortized deferred fees and direct loan origination costs. Net unearned income and deferred fees totaled $626 thousand and $643 thousand at September 30, 2014 and December 31, 2013, respectively. Pledged The Bank, as a member of the Federal Home Loan Bank (“FHLB”) of Atlanta, must pledge collateral to borrow from the FHLB and cover the various Federal Reserve services that are available for use by the Bank. Acceptable collateral includes, among other types of collateral, a variety of loans including residential, multifamily, home equity lines and second mortgages as well as qualifying commercial loans. At September 30, 2014 and December 31, 2013, $160.4 million and $205.2 million of gross loans, respectively, were pledged to collateralize FHLB advances of which $74.1 million and $90.2 million, respectively, were available as lendable collateral. At September 30, 2014 and December 31, 2013, loans totaling $344 thousand and $794 thousand, respectively, were pledged as collateral to cover the various Federal Reserve services that are available for use by the Bank of which $290 thousand and $651 thousand, respectively, were available as lendable collateral. Concentrations The following table summarizes loans secured by commercial real estate, categorized by class, at September 30, 2014 (dollars in thousands). Total commercial real estate loans % of gross loans % of Bank's total regulatory capital Secured by commercial real estate Construction, land development and other land loans $ 48,745 6.3 % 34.8 % Multifamily residential 17,970 2.3 12.8 Nonfarm nonresidential 379,533 48.8 270.8 Total loans secured by commercial real estate $ 446,248 57.4 % 318.4 % 13 The following table further categorizes loans secured by commercial real estate at September 30, 2014 (dollars in thousands). Total commercial real estate loans % of gross loans % of Bank's total regulatory capital Development commercial real estate loans Secured by: Land - unimproved (commercial or residential) $ 14,535 1.9 % 10.4 % Land development - commercial 6,002 0.8 4.3 Land development - residential 7,815 1.0 5.6 Commercial construction: Retail 3,976 0.5 2.8 Multifamily 130 - 0.1 Total development commercial real estate loans 32,458 4.2 23.2 Existing and other commercial real estate loans Secured by: Hotel / motel 52,413 6.7 37.4 Retail 28,660 3.7 20.5 Office 23,589 3.0 16.8 Multifamily 17,970 2.3 12.8 Industrial and warehouse 6,076 0.8 4.3 Healthcare 13,372 1.7 9.5 Miscellaneous commercial 103,928 13.4 74.2 Residential construction - speculative 65 - 0.1 Total existing and other commercial real estate loans 246,073 31.6 175.6 Commercial real estate owner-occupied and residential loans Secured by: Commercial - owner-occupied 151,494 19.5 108.1 Commercial construction - owner-occupied 6,866 0.9 4.9 Residential construction - contract 9,357 1.2 6.6 Total commercial real estate owner-occupied and residential loans 167,717 21.6 119.6 Total loans secured by commercial real estate $ 446,248 57.4 % 318.4 % 14 Asset Quality The following table summarizes various internal credit-quality indicators of gross loans, by class, at September 30, 2014 (in thousands). Construction, land development and other land loans Multifamily residential Nonfarm nonresidential Total commercial real estate Grade 1 $ - $ - $ - $ - Grade 2 - Grade 3 2,747 8,950 76,742 88,439 Grade 4 17,533 1,180 178,794 197,507 Grade W 9,991 7,815 79,065 96,871 Grade 5 149 - 16,512 16,661 Grade 6 1,938 - 26,866 28,804 Grade 7 544 - 1,554 2,098 Not risk rated* 15,843 25 - 15,868 Total $ 48,745 $ 17,970 $ 379,533 $ 446,248 *Consumer real estate loans, included within construction, land development and other land loans, are not risk rated in accordance with the Company's policy. Commercial and industrial Grade 1 $ 803 Grade 2 1,588 Grade 3 11,883 Grade 4 51,683 Grade W 4,063 Grade 5 335 Grade 6 2,751 Grade 7 415 Not risk rated 42 Total $ Single-family residential revolving, open-end loans Single-family residential closed-end, first lien Single-family residential closed-end, junior lien Total single-family residential loans Performing $ 75,581 $ 112,492 $ 2,834 $ 190,907 Nonperforming 790 2,092 85 2,967 Total $ 76,371 $ 114,584 $ 2,919 $ 193,874 Indirect automobile All other consumer Total consumer Performing $ 42,147 $ 10,801 $ 52,948 Nonperforming 104 19 123 Total $ 42,251 $ 10,820 $ 53,071 Other Performing $ 10,191 Nonperforming - Total $ 10,191 15 The following table summarizes various internal credit-quality indicators of gross loans, by class, at December 31, 2013 (in thousands). Construction, land development and other land loans Multifamily residential Nonfarm nonresidential Total commercial real estate Grade 1 $ - $ - $ - $ - Grade 2 - Grade 3 10,025 259 69,954 80,238 Grade 4 34,654 887 171,585 207,126 Grade W 8,679 9,079 83,843 101,601 Grade 5 2,202 - 16,727 18,929 Grade 6 4,400 181 24,352 28,933 Grade 7 803 - 1,604 2,407 Not risk rated* 15,795 11 412 16,218 Total $ 76,558 $ 10,417 $ 368,477 $ 455,452 *Consumer real estate loans, included within construction, land development and other land loans, are not risk rated in accordance with the Company's policy. Commercial and industrial Grade 1 $ 879 Grade 2 1,186 Grade 3 8,830 Grade 4 51,167 Grade W 5,151 Grade 5 2,361 Grade 6 2,923 Grade 7 494 Not risk rated 87 Total $ 73,078 Single-family residential revolving, open-end loans Single-family residential closed-end, first lien Single-family residential closed-end, junior lien Total single-family residential loans Performing $ 69,121 $ 101,100 $ 3,802 $ 174,023 Nonperforming 797 3,176 129 4,102 Total $ 69,918 $ 104,276 $ 3,931 $ 178,125 Indirect automobile All other consumer Total consumer Performing $ 38,514 $ 11,349 $ 49,863 Nonperforming 210 26 236 Total $ 38,724 $ 11,375 $ 50,099 Other Performing $ 10,759 Nonperforming - Total $ 10,759 The following table summarizes delinquencies, by class, at September 30, 2014 (in thousands). 30-89 days past due and still accruing Greater than 90 days past due and still accruing Greater than 90 days past due and not accruing (nonaccrual) Total past due Current Loans, gross Construction, land development and other land loans $ 89 $ - $ 1,205 $ 1,294 $ 47,451 $ 48,745 Multifamily residential - 17,970 17,970 Nonfarm nonresidential 1,421 - 9,194 10,615 368,918 379,533 Total commercial real estate 1,510 - 10,399 11,909 434,339 446,248 Single-family real estate, revolving, open-end loans 454 - 790 1,244 75,127 76,371 Single-family real estate, closed-end, first lien 261 243 2,092 2,596 111,988 114,584 Single-family real estate, closed-end, junior lien 21 - 85 106 2,813 2,919 Total single-family residential 736 243 2,967 3,946 189,928 193,874 Commercial and industrial 994 - 1,122 2,116 71,447 73,563 Indirect automobile 176 - 104 280 41,971 42,251 All other consumer 26 - 19 45 10,775 10,820 Total consumer 202 - 123 325 52,746 53,071 Farmland - 3,689 3,689 Obligations of states and political subdivisions of the U.S. - 435 435 Other - 6,067 6,067 Total other - 10,191 10,191 Loans, gross $ 3,442 $ 243 $ 14,611 $ 18,296 $ 758,651 $ 776,947 Additional interest income of $67 thousand and $408 thousand would have been reported during the three and nine months ended September 30, 2014, respectively, had loans classified as nonaccrual during the period performed in accordance with their current contractual terms. This interest income was not recorded in the Company’s Consolidated Statements of Income. 16 The following table summarizes delinquencies, by class, at December 31, 2013 (in thousands). 30-89 days past due and still accruing Greater than 90 days past due and not accruing (nonaccrual) Total past due Current Loans, gross Construction, land development and other land loans $ 82 $ 3,872 $ 3,954 $ 72,604 $ 76,558 Multifamily residential - 181 181 10,236 10,417 Nonfarm nonresidential 1,199 4,832 6,031 362,446 368,477 Total commercial real estate 1,281 8,885 10,166 445,286 455,452 Single-family real estate, revolving, open-end loans 148 797 945 68,973 69,918 Single-family real estate, closed-end, first lien 1,091 3,176 4,267 100,009 104,276 Single-family real estate, closed-end, junior lien 41 129 170 3,761 3,931 Total single-family residential 1,280 4,102 5,382 172,743 178,125 Commercial and industrial 306 1,885 2,191 70,887 73,078 Indirect automobile 294 210 504 38,220 38,724 All other consumer 41 26 67 11,308 11,375 Total consumer 335 236 571 49,528 50,099 Farmland - - - 3,394 3,394 Obligations of states and political subdivisions of the U.S. - - - 497 497 Other - - - 6,868 6,868 Total other - - - 10,759 10,759 Loans, gross $ 3,202 $ 15,108 $ 18,310 $ 749,203 $ 767,513 Troubled Debt Restructurings. The following table summarizes the carrying balance of troubled debt restructurings at the dates indicated (in thousands). September 30, 2014 December 31, 2013 Performing $ 16,065 $ 26,744 Nonperforming 5,283 2,184 Total troubled debt restructurings $ 21,348 $ 28,928 Loans classified as troubled debt restructurings may be removed from this status for disclosure purposes after a specified period of time if the restructured agreement specifies an interest rate equal to or greater than the rate that the lender was willing to accept at the time of the restructuring for a new loan with comparable risk, and the loan is performing in accordance with the terms specified by the restructured agreement. The following table summarizes troubled debt restructurings removed from this classification during the periods indicated (dollars in thousands). For the three months ended September 30, For the nine months ended September 30, Carrying balance $ - $ - $ 7,499 $ 5,842 Count - - 4 8 The following table summarizes, by class, loans that were modified resulting in troubled debt restructurings during the periods indicated (dollars in thousands). For the three months ended September 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Nonfarm nonresidential - $ - $ - 1 $ 480 $ 480 Total commercial real estate - - - 1 480 480 Commercial and industrial - - - 1 241 241 Loans, gross - $ - $ - 2 $ 721 $ 721 17 For the nine months ended September 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Construction, land development and other land loans - $ - $ - 1 $ 60 $ 60 Nonfarm nonresidential 1 883 883 3 3,099 3,099 Total commercial real estate 1 883 883 4 3,159 3,159 Commercial and industrial 3 2,665 1,365 1 241 241 Loans, gross 4 $ 3,548 $ 2,248 5 $ 3,400 $ 3,400 The following table summarizes, by type of concession, loans that were modified resulting in troubled debt restructurings during the periods indicated (dollars in thousands). For the three months ended September 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Term concession - $ - $ - 2 $ 721 $ 721 Loans, gross - $ - $ - 2 $ 721 $ 721 For the nine months ended September 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Rate concession - $ - $ - 1 $ 60 $ 60 Term concession 1 883 883 4 3,340 3,340 Term and principal concessions 3 2,665 1,365 - - - Loans, gross 4 $ 3,548 $ 2,248 5 $ 3,400 $ 3,400 The following table summarizes, by class, loans that were modified resulting in troubled debt restructurings within the previous 12-month period for which there was a payment default during the periods indicated (dollars in thousands). For the three months ended September 30, For the nine months ended September 30, Number of loans Recorded investment Number of loans Recorded investment Number of loans Recorded investment Number of loans Recorded investment Construction, land development and other land loans - $ - - $ - - $ - 1 $ 56 Nonfarm nonresidential - 2 2,597 - - Total commercial real estate - 2 2,597 1 56 Single-family real estate - - 1 404 - - 1 404 Commercial and industrial - - 1 127 1 236 1 127 Loans, gross - $ - 2 $ 531 3 $ 2,833 3 $ 587 Impaired Loans. The following tables summarize the composition of impaired loans at the dates indicated (in thousands). September 30, 2014 December 31, 2013 Performing troubled debt restructured loans $ 16,065 $ 26,744 Nonperforming troubled debt restructured loans 5,283 2,184 Nonperforming other loans 4,244 6,580 Performing other loans 14,888 9,187 Total impaired loans $ 40,480 $ 44,695 18 The following table summarizes the composition of and information relative to impaired loans, by class, at September 30, 2014 (in thousands). Loans, gross Recorded investment Unpaid principal balance Related allowance With no related allowance recorded: Construction, land development and other land loans $ 707 $ 1,236 Multifamily residential - - Nonfarm nonresidential 19,535 19,775 Total commercial real estate 20,242 21,011 Single-family real estate, revolving, open-end loans 333 333 Single-family real estate, closed-end, first lien 620 1,901 Single-family real estate, closed-end, junior lien 25 25 Total single-family residential 978 2,259 Commercial and industrial 359 359 Consumer - - Total impaired loans with no related allowance recorded $ 21,579 $ 23,629 With an allowance recorded: Construction, land development and other land loans $ 172 $ 172 $ 30 Multifamily residential - - - Nonfarm nonresidential 17,155 23,177 2,085 Total commercial real estate 17,327 23,349 2,115 Single-family real estate, revolving, open-end loans - - - Single-family real estate, closed-end, first lien 247 247 28 Single-family real estate, closed-end, junior lien 107 107 42 Total single-family residential 354 354 70 Commercial and industrial 1,205 2,504 288 Consumer 15 15 3 Total impaired loans with an allowance recorded $ 18,901 $ 26,222 $ 2,476 Total: Construction, land development and other land loans $ 879 $ 1,408 $ 30 Multifamily residential - - - Nonfarm nonresidential 36,690 42,952 2,085 Total commercial real estate 37,569 44,360 2,115 Single-family real estate, revolving, open-end loans 333 333 - Single-family real estate, closed-end, first lien 867 2,148 28 Single-family real estate, closed-end, junior lien 132 132 42 Total single-family residential 1,332 2,613 70 Commercial and industrial 1,564 2,863 288 Consumer 15 15 3 Total impaired loans $ 40,480 $ 49,851 $ 2,476 Interest income recognized on impaired loans during the three and nine months ended September 30, 2014 was $368 thousand and $1.2 million, respectively. The average balance of total impaired loans was $41.8 million and $42.9 million for the same periods. 19 The following table summarizes the composition of and information relative to impaired loans, by class, at December 31, 2013 (in thousands). Loans, gross Recorded investment Unpaid principal balance Related allowance With no related allowance recorded: Construction, land development and other land loans $ 3,244 $ 6,503 Multifamily residential 181 239 Nonfarm nonresidential 17,414 24,422 Total commercial real estate 20,839 31,164 Single-family real estate, revolving, open-end loans - - Single-family real estate, closed-end, first lien 1,369 5,811 Single-family real estate, closed-end, junior lien - - Total single-family residential 1,369 5,811 Commercial and industrial 753 1,150 Consumer 7 7 Total impaired loans with no related allowance recorded $ 22,968 $ 38,132 With an allowance recorded: Construction, land development and other land loans $ 260 $ 260 $ 68 Multifamily residential - - - Nonfarm nonresidential 18,839 18,839 1,668 Total commercial real estate 19,099 19,099 1,736 Single-family real estate, revolving, open-end loans 404 404 83 Single-family real estate, closed-end, first lien 323 323 18 Single-family real estate, closed-end, junior lien 195 195 62 Total single-family residential 922 922 163 Commercial and industrial 1,680 2,980 644 Consumer 26 26 12 Total impaired loans with an allowance recorded $ 21,727 $ 23,027 $ 2,555 Total: Construction, land development and other land loans $ 3,504 $ 6,763 $ 68 Multifamily residential 181 239 - Nonfarm nonresidential 36,253 43,261 1,668 Total commercial real estate 39,938 50,263 1,736 Single-family real estate, revolving, open-end loans 404 404 83 Single-family real estate, closed-end, first lien 1,692 6,134 18 Single-family real estate, closed-end, junior lien 195 195 62 Total single-family residential 2,291 6,733 163 Commercial and industrial 2,433 4,130 644 Consumer 33 33 12 Total impaired loans $ 44,695 $ 61,159 $ 2,555 20 Allowance for Loan Losses The following tables summarize the allowance for loan losses and recorded investment in gross loans, by portfolio segment, at the dates and for the periods indicated (in thousands). For the three months ended September 30, 2014 Commercial Single-family Commercial and real estate residential industrial Consumer Other Total Allowance for loan losses, beginning of period $ 10,259 $ 3,112 $ 1,083 $ 915 $ 227 $ 15,596 Provision for loan losses ) ) 231 61 18 ) Loan charge-offs 150 331 33 49 158 721 Loan recoveries 61 840 11 10 69 991 Net loans charged-off (recovered) 89 ) 22 39 89 ) Allowance for loan losses, end of period $ 9,734 $ 3,247 $ 1,292 $ 937 $ 156 $ 15,366 For the nine months ended September 30, 2014 Commercial Single-family Commercial and real estate residential industrial Consumer Other Total Allowance for loan losses, beginning of period $ 10,565 $ 3,124 $ 1,682 $ 1,118 $ (4 ) $ 16,485 Provision for loan losses ) 347 ) Loan charge-offs 929 520 178 159 425 2,211 Loan recoveries 312 945 35 62 238 1,592 Net loans charged-off (recovered) 617 ) 143 97 187 619 Allowance for loan losses, end of period $ 9,734 $ 3,247 $ 1,292 $ 937 $ 156 $ 15,366 September 30, 2014 Commercial Single-family Commercial and real estate residential industrial Consumer Other Total Individually evaluated for impairment $ 2,115 $ 70 $ 288 $ 3 $ - $ 2,476 Collectively evaluated for impairment 7,619 3,177 1,004 934 156 12,890 Allowance for loan losses, end of period $ 9,734 $ 3,247 $ 1,292 $ 937 $ 156 $ 15,366 Individually evaluated for impairment $ 37,569 $ 1,332 $ 1,564 $ 15 $ - $ 40,480 Collectively evaluated for impairment 408,679 192,542 71,999 53,056 10,191 736,467 Loans, gross $ 446,248 $ 193,874 $ 73,563 $ 53,071 $ 10,191 $ 776,947 21 For the three months ended September 30, 2013 Commercial Single-family Commercial and real estate residential industrial Consumer Other Total Allowance for loan losses, beginning of period $ 11,029 $ 3,018 $ 2,139 $ 1,025 $ 7 $ 17,218 Provision for loan losses 562 214 ) 50 73 645 Loan charge-offs 526 179 472 58 151 1,386 Loan recoveries 40 28 44 36 81 229 Net loans charged-off 486 151 428 22 70 1,157 Allowance for loan losses, end of period $ 11,105 $ 3,081 $ 1,457 $ 1,053 $ 10 $ 16,706 For the nine months ended September 30, 2013 Commercial Single-family Commercial and real estate residential industrial Consumer Other Total Allowance for loan losses, beginning of period $ 12,317 $ 3,140 $ 1,264 $ 1,093 $ 11 $ 17,825 Provision for loan losses ) 465 960 68 208 1,665 Loan charge-offs 1,284 611 846 219 501 3,461 Loan recoveries 108 87 79 111 292 677 Net loans charged-off 1,176 524 767 108 209 2,784 Allowance for loan losses, end of period $ 11,105 $ 3,081 $ 1,457 $ 1,053 $ 10 $ 16,706 September 30, 2013 Commercial Single-family Commercial and real estate residential industrial Consumer Other Total Individually evaluated for impairment $ 1,952 $ 195 $ 17 $ 4 $ - $ 2,168 Collectively evaluated for impairment 9,153 2,886 1,440 1,049 10 14,538 Allowance for loan losses, end of period $ 11,105 $ 3,081 $ 1,457 $ 1,053 $ 10 $ 16,706 Individually evaluated for impairment $ 40,224 $ 2,633 $ 1,294 $ 34 $ - $ 44,185 Collectively evaluated for impairment 414,834 172,060 65,803 49,362 10,570 712,629 Loans, gross $ 455,058 $ 174,693 $ 67,097 $ 49,396 $ 10,570 $ 756,814 22 6. Other Loans Held for Sale and Valuation Allowance The following table summarizes the changes in net other loans held for sale at the dates and for the periods indicated (in thousands). There was no other loans held for sale activityduring the three months ended September 30, 2014 or 2013. At and for the nine months ended September 30, Other loans held for sale, net of valuation allowance, beginning of period $ - $ 776 SBA loans transferred to other loans held for sale 1,166 2,015 Proceeds from sales of SBA loans ) ) Gain on sale of SBA loans 70 207 SBA loan activity, net - - Proceeds from sales of other loans held for sale - ) Gain on sale of other loans held for sale - 326 Other loans held for sale activity, net - ) Other loans held for sale, net of valuation allowance, end of period $ - $ - The following table summarizes the activity in the valuation allowance on other loans held for sale at the dates and for the periods indicated (in thousands). There was no activity in the valuation allowance on other loans held for saleduring the three months ended September 30, 2014 or 2013. At and for the nine months ended September 30, Valuation allowance, beginning of period $ - $ 1,512 Reduction resulting from sales of other loans held for sale - ) Valuation allowance, end of period $ - $ - The Company originates loans partially guaranteed by the SBA, an agency of the U.S. government. The Company may sell the guaranteed portion of these loans into the secondary market. 7. Premises and Equipment, net The following table summarizes premises and equipment balances, net at the dates indicated (in thousands). September 30, December 31, Land $ 5,521 $ 5,521 Buildings 19,461 19,395 Leasehold improvements 3,774 3,746 Furniture and equipment 13,476 13,259 Software 5,554 5,344 Bank automobiles 95 95 Capital lease asset 556 1,396 Premises and equipment, gross $ 48,437 $ 48,756 Accumulated depreciation ) ) Premises and equipment, net $ 22,233 $ 23,367 At September 30, 2014, the Bank provided banking products and services through 25 branches of which five were leased and 20 were owned. Depreciation expense for the three months ended September 30, 2014 and 2013 was $593 thousand and $641 thousand, respectively. Depreciation expense for the nine months ended September 30, 2014 and 2013 was $1.8 million and $1.9 million, respectively. 8. Long-Lived Assets Held for Sale At September 30, 2014, the Company was marketing for sale a vacant parcel of land and a vacant branch facility with a total net book value of $432 thousand. During the three and nine months ended September 30, 2014 the assets were written down by $253 thousand to reflect a reduction in their estimated fair values. Long-lived assets held for sale are included in Other assets in the Consolidated Balance Sheets, and the writedowns are reflected in Other noninterest expense in the Consolidated Statements of Income. 23 9. Servicing Rights Residential Mortgage-Servicing Rights The net book value of residential mortgage-servicing rights was $2.4 million at September 30, 2014 and December 31, 2013. Residential mortgage-servicing rights are included in Other assets in the Consolidated Balance Sheets. The estimated fair value of residential mortgage-servicing rights was $3.7 million and $3.8 million at September 30, 2014 and December 31, 2013, respectively. The following table summarizes the changes in residential mortgage-servicing rights at the dates and for the periods indicated (in thousands). At and for the three months ended September 30, At and for the nine months ended September 30, Mortgage-servicing rights portfolio, net of valuation allowance, beginning of period $ 2,384 $ 2,449 $ 2,431 $ 2,545 Capitalized mortgage-servicing rights 115 193 357 540 Mortgage-servicing rights portfolio amortization and impairment ) Mortgage-servicing rights portfolio, net of valuation allowance, end of period $ 2,357 $ 2,449 $ 2,357 $ 2,449 The following table summarizes the activity in the valuation allowance for impairment of the residential mortgage-servicing rights portfolio at the dates and for the periods indicated (in thousands). At and for the three months ended September 30, At and for the nine months ended September 30, Valuation allowance, beginning of period $ 33 $ 82 $ 31 $ 41 Reductions creditedto operations, net ) ) (8 ) (1 ) Valuation allowance, end of period $ 23 $ 40 $ 23 $ 40 SBA Servicing Rights The net book value of SBA servicing rights was $80 thousand and $64 thousand at September 30, 2014 and December 31, 2013, respectively. SBA servicing rights are included in Other assets in the Consolidated Balance Sheets. The estimated fair value of SBA servicing rights was $89 thousand and $69 thousand at September 30, 2014 and December 31, 2013, respectively. The following table summarizes the changes in SBA servicing rights at the dates and for the periods indicated (in thousands). At and for the three months ended September 30, At and for the nine months ended September 30, SBA servicing rights portfolio, net of valuation allowance, beginning of period $ 87 $ 76 $ 64 $ 39 Capitalized SBA servicing rights - - 31 47 SBA servicing rights portfolio amortization and impairment (7 ) (3 ) ) ) SBA servicing rights portfolio, net of valuation allowance, end of period $ 80 $ 73 $ 80 $ 73 The following table summarizes the activity in the valuation allowance for impairment of the SBA servicing rights portfolio at the dates and for the periods indicated (in thousands). At and for the three months ended September 30, At and for the nine months ended September 30, Valuation allowance, beginning of period $ 9 $ 3 $ 8 $ - Additions charged to operations, net 4 - 5 3 Valuation allowance, end of period $ 13 $ 3 $ 13 $ 3 24 Foreclosed Real Estate and Repossessed Personal Property Composition The following table summarizes foreclosed real estate and repossessed personal property at the dates indicated (in thousands). Repossessed personal property is included in Other assets in the Consolidated Balance Sheets. September 30, December 31, Foreclosed real estate $ 6,595 $ 7,502 Repossessed personal property 50 43 Total foreclosed real estate and repossessed personal property $ 6,645 $ 7,545 Included in foreclosed real estate at both September 30, 2014 and December 31, 2013 were 77 residential lots with an aggregate net book value of $5.6 million and $6.5 million, respectively, in three separate communities related to one real estate development. Of this amount, our ownership within one community was comprised of 16 lots. In September 2014, the Company entered into a contract to sell these lots and recorded a writedown of $337 thousand. The sale is expected to close during the fourth quarter 2014. Foreclosed Real Estate Activity The following table summarizes changes in foreclosed real estate at the dates and for the periods indicated (in thousands). At and for the three months ended September 30, At and for the nine months ended September 30, Foreclosed real estate, beginning of period $ 7,335 $ 8,296 $ 7,502 $ 10,911 Plus: new foreclosed real estate 165 602 1,285 2,073 Less: proceeds from sale of foreclosed real estate ) Plus: gain on sale of foreclosed real estate 13 22 63 112 Less: writedowns and losses charged to expense ) Foreclosed real estate, end of period $ 6,595 $ 7,928 $ 6,595 $ 7,928 Bank-Owned Life Insurance The Company owns two fully-funded general account life insurance policies on certain members of its leadership team. The Company paid all premiums on these policies during 2013 and is the sole beneficiary. Each policy was funded with a premium of $5.0 million paid to AA+ rated insurance companies. The policies are reflected in the Consolidated Balance Sheets at the cash surrender value of $10.3 million and $10.0 million at September 30, 2014 and December 31, 2013, respectively. In addition, the Company has fully-funded life insurance policies on two former members of executive management who are retired from the Company. At both September 30, 2014 and December 31, 2013, the cash surrender value of these policies attributable to the Company totaled $1.6 million. Deposits Composition The following table summarizes the composition of deposits at the dates indicated (in thousands). September 30, December 31, Transaction deposits $ 531,946 $ 494,289 Money market deposits 139,552 136,476 Savings deposits 89,406 79,760 Time deposits $100,000 and greater 69,611 79,654 Time deposits less than $100,000 105,774 117,181 Total deposits $ 936,289 $ 907,360 At September 30, 2014 and December 31, 2013, $499 thousand and $564 thousand, respectively, of overdrawn transaction deposit accounts were reclassified to loans. There were no brokered deposits at September 30, 2014 or December 31, 2013. 25 Interest Expense on Deposit Accounts The following table summarizes interest expense on deposits for the periods indicated (in thousands). For the three months ended For the nine months ended September 30, September 30, Transaction deposits $ 11 $ 10 $ 31 $ 29 Money market deposits 10 8 28 23 Savings deposits 2 2 6 7 Time deposits 101 455 309 1,813 Total interest expense on deposits $ 124 $ 475 $ 374 $ 1,872 Borrowings Retail Repurchase Agreements Retail repurchase agreements represent overnight secured borrowing arrangements between the Bank and certain clients. Retail repurchase agreements are not insured deposits and were secured by $23.9 million of the Company’s investment securities available for sale at September 30, 2014. FHLB Advances As disclosed in Note 4, Investment Securities Available for Sale, and Note 5, Loans, the Bank may pledge investment securities and loans to collateralize FHLB advances. Additionally, the Bank may pledge cash and cash equivalents. The amount that can be borrowed is based on the balance of the type of asset pledged as collateral multiplied by lendable collateral value percentages as calculated by the FHLB. The FHLB allows the Bank to borrow up to 25% of total assets, subject to available collateral. The following table summarizes the collateral utilization and availability of borrowings from the FHLB at the dates indicated (in thousands). September 30, December 31, Available lendable loan collateral value pledged to serve against FHLB advances $ 74,090 $ 90,225 FHLB advances outstanding - 35,000 Excess lendable collateral value pledged to serve against FHLB advances $ 74,090 $ 55,225 Federal Reserve Discount Window At September 30, 2014 and December 31, 2013, $1.6 million and $2.2 million, respectively, of loans and investment securities were pledged as collateral to cover the various Federal Reserve services that are available for use by the Bank. Of these amounts, $1.6 million and $2.1 million were available as lendable collateral at September 30, 2014 and December 31, 2013, respectively. The Bank’s borrowings from the Federal Reserve Discount Window (the “Discount Window”) are at the primary credit rate. Primary credit is available through the Discount Window to generally sound depository institutions on a very short-term basis, typically overnight, at a rate above the Federal Open Market Committee target rate for federal funds. The Bank’s maximum maturity for potential borrowings is overnight. The Bank has not drawn on this availability since its initial establishment in 2009 other than to periodically test its ability to access the line. The Federal Reserve has the discretion to deny approval of borrowing requests. Other Borrowings Other borrowings generally consist of outstanding borrowings on correspondent bank lines of credit. At December 31, 2013, the Bank had access to three secured and two unsecured lines of credit from four correspondent banks totaling $60 million. During the nine months ended September 30, 2014, the Bank obtained two additional unsecured lines totaling $20 million. The following table summarizes the Bank’s correspondent bank lines of credit at September 30, 2014 (dollars in thousands). Secured Unsecured Total Available facility $ 35,000 $ 45,000 $ 80,000 Count 3 4 7 Subsequent to September 30, 2014, one secured line totaling $5 million was converted to an unsecured line and $15 million of a secured line was converted to an unsecured line. None of the lines of credit were utilized as of either date. These correspondent bank funding sources may be canceled at any time at the correspondent bank’s discretion. 26 Shareholders’ Equity Common Shares At September 30, 2014, the Company had 75,000,000 authorized shares of common stock of which 12,793,543 were issued and outstanding. As of October 24, 2014, the Company has reserved a total of196,916 shares for future issuance under various equity incentive plans. For disclosure regarding actual and potential share issuances under the Company’s equity award plans, see Note 17, Equity-Based Compensation. Accumulated Other Comprehensive Loss The following table summarizes the components of accumulated other comprehensive loss, net of tax at the dates indicated (in thousands). September 30, December 31, Net unrealized loss on investment securities available for sale $ ) $ ) Net unrealized defined benefit pension plan actuarial loss ) ) Total accumulated other comprehensive loss, net of tax $ ) $ ) Authorized Preferred Shares The Company has authorized for issuance 2,500,000 shares of preferred stock with such preferences, limitations and relative rights within legal limits of the class, or one or more series within the class, as are set by the Board of Directors. To date, the Company has not issued any preferred shares. Cash Dividends Dividends from the Bank are the Company’s primary source of funds for payment of dividends to its common shareholders. During the three and nine months ended September 30, 2014, the Company declared dividends on its common stock as follows: Declaration date Record date Payment date Cash dividend per share 7/17/2014 8/7/2014 8/18/2014 $ 0.05 The dividends payable to shareholders were funded by dividends paid to the Company by the Bank. In October 2014, the Company declared a cash dividend of $0.05 per common share payable in November 2014. Income Taxes As of September 30, 2014, the Company had federal net operating loss carryforwards of $9.3 million, which, if not utilized to offset future taxable income, will expire in 2032. During the nine months ended September 30, 2014, the Company utilized $9.0 million of federal net operating loss carryforwards to offset federal taxable income. This amount was comprised of $7.5 million of federal net operating loss carryforwards that would have expired in 2031 and $1.5 million that would have expired in 2032. As of September 30, 2014, net deferred tax assets of $18.1 million were recorded in the Company’s Consolidated Balance Sheet, a portion of which includes the after-tax impact of net operating loss carryforwards.Based on available information as of this date, the Company determined that a valuation allowance against the deferred tax asset was not necessary. During the three months ended September 30, 2013, the Company recorded an income tax benefit of $21.0 million related to the reversal of $21.0 million of its valuation allowance on the net deferred tax assets that existed at June 30, 2013. 27 In 2010, the Company consummated a private offering pursuant to which the Company issued 9,993,995 shares of its common stock at $10.40 per share (the “Private Placement”). The Private Placement was considered a change in control under the Internal Revenue Code and Regulations. Accordingly, the Company was required to evaluate potential limitation or deferral of its ability to carryforward pre-acquisition net operating losses and to determine the amount of net unrealized pre-acquisition built-in losses which are subject to similar limitation or deferral. Under the Internal Revenue Code and Regulations, net unrealized pre-acquisition built-in losses realized within five years of the change in control on October 7, 2010 are subject to potential limitation. Through that date, the Company will continue to analyze its ability to utilize such losses to offset anticipated future taxable income as pre-acquisition built-in losses are ultimately realized. As of September 30, 2014, the Company estimates that future utilization of built-in losses of $53 million generated prior to the Private Placement will be limited to $1.1 million per year. However, this estimate will not be conclusively confirmed until the five-year limitation period expires in October 2015. The Company has not recognized any deferred tax asset related to the amount by which recognized built-in losses exceed the amount expected to be utilized against future taxable income. The Company is subject to U.S. federal and South Carolina state income tax. Tax authorities in various jurisdictions may examine the Company. The Company is not currently undergoing a U.S. federal or South Carolina state examination; however, tax years dating back to 2010 are generally considered subject to examination based on federal and state regulations. Benefit Plans 401(k) Plan Employees (which the Company refers to as “teammates”) are given the opportunity to participate in The Palmetto Bank 401(k) Retirement Plan (the “401(k) Plan”) which is designed to supplement a teammate’s retirement income. Teammates are eligible to participate in the 401(k) Plan immediately when hired, and participants are able to defer a portion of their salary into the 401(k) Plan. Matching contributions, if any, are contributed to the 401(k) Plan prior to the end of each plan year. From January 1, 2012 through June 30, 2013, the Company suspended its regular ongoing matching of teammate contributions to the 401(k) Plan. The Company reinstated its match of teammate contributions effective July 1, 2013. From July 1, 2013 through June 30, 2014, teammate contributions were matched at a rate of $0.10 per dollar up to 6% of a teammate’s eligible compensation. Effective July 1, 2014, the match of teammate contributions was increased to a rate of $0.25 per dollar up to 6% of a teammate’s eligible compensation. The Company’s matching contributions totaled $22 thousand and $13 thousand for the three months ended September 30, 2014 and 2013, respectively, and $49 thousand and $13 thousand for the nine months ended September 30, 2014 and 2013, respectively. Under the Internal Revenue Service (“IRS”) rules related to 401(k) plans, t he IRS imposes certain annual limitations on the amount of allowable contributions to the 401(k) Plan by highly compensated participants (as determined annually by applying the required IRS tests). To the extent teammates receive contribution refunds of prior salary deferrals as a result of the annual limitations, the Bank has in place a benefit equalization plan into which such teammates may contribute refunds received. The benefit equalization plan operates similar to the 401(k) Plan except that this plan is a nonqualified plan under the IRS rules, and the assets of the benefit equalization plan are subject to the general creditors of the Bank. At September 30, 2014, assets in the benefit equalization plan were $39 thousand and are included in Other assets in the Consolidated Balance Sheet. An offsetting liability of $39 thousand is reflected in Other liabilities and represents the Bank’s obligation to benefit equalization plan participants. There were no assets or liabilities associated with the benefit equalization plan at December 31, 2013. Defined Benefit Pension Plan Prior to 2008, the Company offered a noncontributory, defined benefit pension plan (the “Pension Plan”) that covered all full-time teammates having at least 12 months of continuous service and having attained age 21. Effective 2008, the Company ceased accruing pension benefits for participants in the Pension Plan. Although no previously accrued benefits were lost, teammates no longer accrue benefits for service subsequent to 2007. The Company’s net accrued pension liability is included in Other liabilities in the Consolidated Balance Sheets and totaled $975 thousand and $1.3 million at September 30, 2014 and December 31, 2013, respectively. 28 Cost of the Pension Plan. The following table summarizes the components of net periodic pension expense, which is included in Salaries and other personnel expense in the Consolidated Statements of Income, for the periods indicated (in thousands). For the three months ended September 30, For the nine months ended September 30, Interest cost $ 273 $ 210 $ 685 $ 631 Expected return on plan assets ) Amortization of net actuarial loss 197 243 573 728 Net periodic pension expense $ 151 $ 170 $ 452 $ 509 As a result of the decision to curtail the Pension Plan effective December 31, 2007, no costs relative to service have been necessary since that date as teammates no longer accrue benefits for services rendered. Pension Plan Assets. The following table summarizes the fair value of Pension Plan assets by major category at the dates indicated (in thousands). September 30, December 31, Cash and cash equivalents $ 5,326 $ 4,440 U.S. government and agency securities - 549 Municipal securities - 470 Corporate bonds - 3,398 Mutual funds 912 3,596 Corporate stocks 1,066 3,329 Exchange traded funds 9,142 287 Foreign equities 166 694 Accrued interest receivable 1 30 Other 4 5 Total Pension Plan assets $ 16,617 $ 16,798 Fair Value Measurements. The following tables summarize Pension Plan assets measured at fair value at the dates indicated aggregated by the level in the fair value hierarchy within which those measurements fall (in thousands). September 30, December 31, Level 1 $ 6,397 $ 7,804 Level 2 10,220 8,994 Level 3 - - Total Pension Plan assets $ 16,617 $ 16,798 There were no changes in the Pension Plan’s Level 3 assets during 2013 or during the nine months ended September 30, 2014. Current and Future Expected Contributions. The Company contributed $400 thousand to the Pension Plan in April, July and October 2014, and expects to contribute an additional $400 thousand relative to the 2014 plan year in December 2014. 29 Equity-Based Compensation 1997 Stock Compensation Plan The following table summarizes stock option activity for the 1997 Stock Compensation Plan (the “1997 Plan”) at the dates and for the periods indicated. Stock options outstanding Weighted- average exercise price per share Outstanding, December 31, 2013 6,450 $ 103.89 Forfeited ) 109.20 Expired ) 93.20 Outstanding, September 30, 2014 2,950 109.80 The following table summarizes information regarding stock options under the 1997 Plan that were outstanding and exercisable at September 30, 2014. Weighted- average exercise price Number of stock options outstanding and exercisable Weighted- average remaining contractual life (years) $ 106.40 250 0.30 109.20 2,500 1.67 121.60 200 2.30 Total 2,950 1.60 At September 30, 2014 and December 31, 2013, the fair value of the Company’s common stock did not exceed the exercise price of any options outstanding and exercisable under the 1997 Plan and, therefore, the stock options had no intrinsic value. 2008 Restricted Stock Plan There were no grants or forfeitures of restricted stock under the Company’s 2008 Restricted Stock Plan (the “2008 Plan”) during the nine months ended September 30, 2014. The weighted-average grant date fair value per share of granted shares under the 2008 Plan net of forfeitures was $27.55 at both December 31, 2013 and September 30, 2014. Of the 62,386 net restricted stock awards granted under the 2008 Plan, 4,255 shares vested during the nine months ended September 30, 2014, and 6,989 shares remained unvested at September 30, 2014 and are expected to vest through 2016. Remaining shares available for issuance under the 2008 Plan totaled 114 shares at September 30, 2014. 2011 Stock Incentive Plan The following table summarizes stock option and restricted stock information for the 2011 Stock Incentive Plan (the “2011 Plan”) at the dates and for the periods indicated. Total shares Stock options outstanding Weighted- average exercise price per share Shares of restricted stock Weighted- average grant date fair value per share 2011 Grants 473,002 383,251 $ 10.51 89,751 $ 10.48 2012 Grants 8,020 - - 8,020 6.50 2013 Grants 8,811 - - 8,811 13.70 2013 Forfeitures ) - - ) 13.95 2013 Exercises - ) 11.00 - - 2014 Grants 14,451 4,000 12.96 10,451 13.07 2014 Forfeitures ) - - ) 6.50 Granted, net of forfeitures, September 30, 2014 503,084 115,833 Outstanding, September 30, 2014 376,001 10.52 Total shares available for grant under the 2011 Plan 700,000 Remaining shares available for grant, September 30, 2014 196,916 During the nine months ended September 30, 2014, 5,404 shares of restricted stock with a total grant date fair value of $70 thousand were granted to the non-management members of the Board of Directors as compensation for their annual Board retainers and 2,500 shares of restricted stock and 4,000 stock options were awarded to certain teammates in recognition of performance and/or upon initial employment. The 2,500 shares of restricted stock and 4,000 stock options are subject to time vesting conditions and, assuming the time vesting conditions are met, will vest from 2015 to 2017. In addition, during the nine months ended September 30, 2014, 2,547 shares of restricted stock were granted to certain directors in conjunction with his/her reelection to the Board in 2014. 30 The following table summarizes the activity in unvested shares of restricted stock under the 2011 Plan at the dates and for the period indicated. Shares of restricted stock Unvested, December 31, 2013 103,507 Grants 10,451 Forfeited ) Vested ) Unvested, September 30, 2014 76,463 For both the 2008 Plan and the 2011 Plan, a portion of the restricted shares that vested during the nine months ended September 30, 2014 were net-settled to cover the required withholding taxes, and the grantee received the common stock equal to the vested shares less the net-settled shares. Withholding taxes for the remaining shares that vested during the nine months ended September 30, 2014 were paid in cash by the grantee. The net-share settlements reduced the number of common shares outstanding. The following table summarizes information regarding stock options under the 2011 Plan that were outstanding and exercisable at September 30, 2014. Options outstanding Options exercisable Weighted- average exercise price Number of stock options Weighted- average remaining contractual life (years) Value of outstanding in-the- money stock options Number of stock options Weighted- average remaining contractual life (years) Value of exercisable in-the- money stock options $ 10.40 312,501 6.63 $ 1,168,754 104,167 6.63 $ 389,585 11.00 59,500 6.80 186,830 14,750 6.80 46,315 12.96 4,000 9.39 4,720 - - - Total 376,001 6.69 $ 1,360,304 118,917 6.65 $ 435,900 Determining Fair Value. The following table summarizes the fair value of stock option awards granted under the 2011 Plan during the nine months ended September 30, 2014 as estimated on the date of grant using the Black-Scholes option-pricing model and the assumptions used to determine the fair value of such grant. 2014 grant Option exercise price, per share $ 12.96 Fair value of stock option awards granted, per share $ 6.87 Expected dividend yield - % Expected volatility 50 Risk-free interest rate 2.19 Expected term (years) 7 Vesting period (years) 3 Compensation Expense Relating to Equity-Based Compensation The following table summarizes compensation expense for the 1997 Plan, the 2008 Plan and the 2011 Plan charged against pretax income for the periods indicated (in thousands). For the three months ended September 30, For the nine months ended September 30, Compensation expense 1997 Plan $ - $ - $ - $ - 2008 Plan 11 67 73 269 2011 Plan 156 531 Total equity-based compensation expense $ 167 $ $ 604 $ Income tax benefit $ 61 $ - $ 222 $ - 31 At September 30, 2014, the total unrecognized pretax compensation expense related to unvested equity awards granted under the 2008 Plan and the 2011 Plan was $60 thousand and $646 thousand, respectively. This expense is expected to be recognized through 2016 under the 2008 Plan and 2017 under the 2011 Plan. Average Share Information The following table reconciles the denominators of the basic and diluted net income per common share computations for the periods indicated (dollars in thousands, except per share data). For the three months ended September 30, For the nine months ended September 30, Basic net income per common share Net income applicable to common shareholders $ 1,982 $ 22,233 $ 6,037 $ 25,908 Undistributed earnings allocated to participating securities (9 ) Net income allocated to common shareholders $ 1,973 $ 22,033 $ 5,995 $ 25,675 Average common shares issued and outstanding 12,710,091 12,663,162 12,692,006 12,655,473 Basic net income per common share $ 0.15 $ 1.74 $ 0.47 $ 2.03 Diluted net income per common share Net income applicable to common shareholders $ 1,982 $ 22,233 $ 6,037 $ 25,908 Undistributed earnings allocated to participating securities (9 ) Net income allocated to common shareholders $ 1,973 $ 22,033 $ 5,995 $ 25,676 Average common shares issued and outstanding 12,710,091 12,663,162 12,692,006 12,655,473 Dilutive potential common shares (1) 61,543 11,581 49,970 - Total diluted average common shares issued and outstanding 12,771,634 12,674,743 12,741,976 12,655,473 Diluted net income per common share $ 0.15 $ 1.74 $ 0.47 $ 2.03 (1) Includes dilutive impact of restricted stock and stock options, as applicable Commitments, Guarantees and Other Contingencies Unused lending commitments to clients are not recorded in the Consolidated Balance Sheets until funds are advanced. For commercial clients, lending commitments generally take the form of unused revolving credit arrangements to finance clients’ working capital requirements as well as unused credit arrangements to fund commercial construction. For retail clients, lending commitments are generally unused lines of credit secured by residential property as well as unused credit arrangements to fund residential construction. The Company routinely extends lending commitments for both floating and fixed-rate loans. The following table summarizes the contractual amounts of the Company’s unused lending commitments relating to extensions of credit with off-balance sheet risk at September 30, 2014 (in thousands). Commitments to extend credit: Revolving, open-end loans secured by single-family residential properties $ 65,491 Commercial real estate, construction and land development loans secured by real estate Single-family residential construction loans 7,122 Commercial real estate, other construction loans, and land development loans 25,050 Commercial and industrial loans 42,156 Overdraft protection loans 30,538 Other 16,910 Total commitments to extend credit $ 187,267 Standby letters of credit are issued for clients in connection with contracts between clients and third parties. Letters of credit are conditional commitments issued by the Company to guarantee the performance of a client to a third party. The maximum potential amount of undiscounted future advances related to letters of credit was $4.1 million and $3.7 million at September 30, 2014 and December 31, 2013, respectively. The reserve for estimated credit losses on unfunded lending commitments at September 30, 2014 and December 31, 2013 was $138 thousand and $259 thousand, respectively, and is recorded in Other liabilities in the Consolidated Balance Sheets. 32 For disclosure regarding our derivative financial instruments and hedging activities, see Note 20, Derivative Financial Instruments and Hedging Activities. Contractual Obligations In 2013, the Bank entered into a subscription agreement for a $2.0 million limited partnership investment in Plexus Fund III, L.P. (the “Fund”). The Bank’s commitment represents approximately 1.3% of the Fund’s total capital commitments. As of September 30, 2014, the Bank invested a total of $450 thousand of the $2.0 million commitment. Capital calls are at the discretion of the Fund and are expected to be fully invested by 2018. Derivative Financial Instruments and Hedging Activities At September 30, 2014 and December 31, 2013, the Company’s only derivative instruments related to residential mortgage-banking activities. Because the Company has historically sold the mortgage loans it originates each quarter, the notional amount of the Company’s commitments to originate conforming mortgage loans held for sale have been accounted for as derivative financial instruments. However, since the Company intends to retain the potential mortgage loans associated with commitments to lend at September 30, 2014, fewer commitments to originate conforming mortgage loans were accounted for as derivative financial instruments at September 30, 2014. At September 30, 2014, the notional amount of commitments to originate conforming mortgage loans held for sale totaled $215 thousand. These derivative loan commitments had positive fair values, included in Other assets in the Consolidated Balance Sheets, totaling $9 thousand. At December 31, 2013, the notional amount of commitments to originate conforming mortgage loans held for sale totaled $7.3 million and were considered derivative financial instruments. These derivative loan commitments had positive fair values, included in Other assets in the Consolidated Balance Sheet, totaling $176 thousand and negative fair values, included in Other liabilities in the Consolidated Balance Sheet, totaling $3 thousand. The net change in derivative loan commitment fair values during the three months ended September 30, 2014 and 2013 resulted in income (expense) of $(223) thousand and $147 thousand, respectively. The net change in derivative loan commitment fair values during the nine months ended September 30, 2014 and 2013 resulted in expense of $165 thousand and $78 thousand, respectively. The notional amount of forward sales commitments totaled $715 thousand at September 30, 2014. These forward sales commitments had negative fair values, included in Other liabilities in the Consolidated Balance Sheets, totaling $2 thousand. The notional amount of forward sales commitments totaled $6.8 million at December 31, 2013. These forward sales commitments had positive fair values, included in Other assets in the Consolidated Balance Sheets, totaling $28 thousand and negative fair values, included in Other liabilities in the Consolidated Balance Sheets, totaling $4 thousand. The net change in forward sales commitment fair values during the three months ended September 30, 2014 and 2013 resulted in income (expense) of $38 thousand and $(245) thousand, respectively. The net change in forward sales commitment fair values during the nine months ended September 30, 2014 and 2013 resulted in expense of $27 thousand and $85 thousand, respectively. 33 Disclosures Regarding Fair Value Assets and Liabilities Measured at Fair Value on a Recurring Basis The following tables summarize assets and liabilities measured at fair value on a recurring basis at the dates indicated aggregated by the level in the fair value hierarchy within which those measurements fall (in thousands). September 30, 2014 Level 1 Level 2 Level 3 Total Assets Trading account assets $ 655 $ 4,803 $ - $ 5,458 Investment securities available for sale U.S. agency - 1,925 - 1,925 State and municipal - 5,763 - 5,763 Collateralized mortgage obligations (federal agencies) 1,079 89,731 - 90,810 Other mortgage-backed (federal agencies) 1,300 78,434 - 79,734 SBA loan-backed (federal agency) 20,825 15,525 - 36,350 Derivative financial instruments - 9 - 9 Total assets measured at fair value on a recurring basis $ 23,859 $ 196,190 $ - $ 220,049 Liabilities Derivative financial instruments $ - $ 2 $ - $ 2 December 31, 2013 Level 1 Level 2 Level 3 Total Assets Trading account assets $ 1,347 $ 3,771 $ - $ 5,118 Investment securities available for sale State and municipal - 7,460 - 7,460 Collateralized mortgage obligations (federal agencies) - 93,132 - 93,132 Other mortgage-backed (federal agencies) 1,188 74,832 - 76,020 SBA loan-backed (federal agency) 20,457 17,314 - 37,771 Derivative financial instruments - 204 - 204 Total assets measured at fair value on a recurring basis $ 22,992 $ 196,713 $ - $ 219,705 Liabilities Derivative financial instruments $ - $ 7 $ - $ 7 For disclosure regarding the fair value of Pension Plan assets, see Note 16, Benefit Plans. 34 Assets and Liabilities Measured at Fair Value on a Nonrecurring Basis For financial assets measured at fair value on a nonrecurring basis that are recorded in the Consolidated Balance Sheets, the following tables summarize the level of valuation assumptions used to determine fair value of the related individual assets at the dates indicated (in thousands). There were no liabilities measured at fair value on a nonrecurring basis at September 30, 2014 or December 31, 2013. September 30, 2014 Level 1 Level 2 Level 3 Total Assets Mortgage loans held for sale $ - $ 268 $ - $ 268 Impaired loans - 5,549 - 5,549 Foreclosed real estate 414 508 5,401 6,323 Long-lived assets held for sale - 333 99 432 Total assets measured at fair value on a nonrecurring basis $ 414 $ 6,658 $ 5,500 $ 12,572 December 31, 2013 Level 1 Level 2 Level 3 Total Assets Mortgage loans held for sale $ - $ 1,722 $ - $ 1,722 Impaired loans - 5,588 25 5,613 Foreclosed real estate 34 31 6,595 6,660 Long-lived assets held for sale - - 685 685 Total assets measured at fair value on a nonrecurring basis $ 34 $ 7,341 $ 7,305 $ 14,680 Level 3 Valuation Methodologies. The following table summarizes the significant unobservable inputs used in the fair value measurements for Level 3 assets measured at fair value on a nonrecurring basis at September 30, 2014 (in thousands). Fair value Valuation technique Significant unobservable inputs Assets Foreclosed real estate $ 5,401 Appraisals of collateral value Adjustments to appraisal for age of comparable sales Long-lived assets held for sale 432 Internal valuation Appraisals and/or sales of comparable properties 35 Carrying Amounts and Estimated Fair Value of Financial Assets and Liabilities Not Measured at Fair Value The following table summarizes the carrying amount and fair value of other financial instruments included in the Consolidated Balance Sheets at the dates indicated (in thousands) all of which are considered Level 3 fair value estimates. These fair value estimates are subject to fluctuation based on the amount and timing of expected cash flows as well as the choice of discount rate used in the present value calculation. The Company used management's best estimate of fair value. Thus, the fair values presented may not be the amounts that could be realized in an immediate sale or settlement of the instrument. In addition, any income taxes or other expenses that would be incurred in an actual sale or settlement are not taken into consideration in the fair values presented. Carrying amount Fair value September 30, 2014 Financial instruments - assets Loans (1) $ 758,595 $ 757,336 Financial instruments - liabilities Deposits 936,289 920,135 December 31, 2013 Financial instruments - assets Loans (1) $ 748,243 $ 748,330 Financial instruments - liabilities Deposits 907,360 896,858 (1) Includes gross loans less impaired loans for which fair value exceeds carrying value and allowance for loan losses relative to loans collectively evaluated for impairment. Regulatory Capital Requirements The following table summarizes the Company’s and the Bank’s actual and required capital ratios at the dates indicated (dollars in thousands). The Bank was classified in the well-capitalized category at both September 30, 2014 and December 31, 2013. Since September 30, 2014, no conditions or events have occurred, of which the Company is aware, that have resulted in a material change in the Bank's regulatory risk category other than as reported in this Quarterly Report on Form 10-Q. Actual For capital adequacy purposes To be well capitalized under prompt corrective action provisions amount ratio amount ratio amount ratio At September 30, 2014 Total capital to risk-weighted assets Company $ 140,399 16.67 % $ 67,373 8.00 % n/a n/a Bank 140,171 16.64 67,370 8.00 $ 84,213 10.00 % Tier 1 capital to risk-weighted assets Company 129,810 15.41 33,687 4.00 n/a n/a Bank 129,583 15.39 33,685 4.00 50,528 6.00 Tier 1 leverage ratio Company 129,810 12.01 43,235 4.00 n/a n/a Bank 129,583 11.99 43,225 4.00 54,031 5.00 At December 31, 2013 Total capital to risk-weighted assets Company $ 130,043 15.49 % $ 67,142 8.00 % n/a n/a Bank 129,956 15.48 67,142 8.00 $ 83,928 10.00 % Tier 1 capital to risk-weighted assets Company 119,475 14.24 33,571 4.00 n/a n/a Bank 119,388 14.23 33,571 4.00 50,357 6.00 Tier 1 leverage ratio Company 119,475 11.03 43,309 4.00 n/a n/a Bank 119,388 11.03 43,311 4.00 54,138 5.00 36 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis addresses important factors impacting the financial condition and results of operations of the Company and its subsidiary for the periods indicated. This discussion should be read in conjunction with, and is intended to supplement, all of the other Items presented in this Quarterly Report on Form 10-Q and our Consolidated Financial Statements and the notes thereto for the year ended December 31, 2013 included in our Annual Report on Form 10-K filed with the United States Securities and Exchange Commission (the “SEC”) on March 5, 2014 (the “2013 Annual Report on Form 10-K”). Palmetto Bancshares, Inc. is a South Carolina bank holding company organized in 1982 and headquartered in Greenville, South Carolina. The Company serves as the bank holding company for The Palmetto Bank, which began operations in 1906. Given our 108-year history, we have developed long-standing relationships with clients in the communities in which we operate and a recognizable name, which has resulted in a well-established deposit network and loyal client base. Throughout this Quarterly Report on Form 10-Q, the “Company,” “we,” “us,” or “our” refers to Palmetto Bancshares, Inc. and its consolidated subsidiary, The Palmetto Bank (the “Bank”), except where the context indicates otherwise. Forward-Looking Statements This report, including information included in or incorporated by reference into this document, contains statements which constitute forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements relate to the financial condition, results of operations, plans, objectives, future performance and business of our Company. Forward-looking statements are based on many assumptions and estimates and are not guarantees of future performance. Our actual results may differ materially from those anticipated in any forward-looking statements as they will depend on factors about which we are unsure including many factors which are beyond our control. The words “may,” “would,” “could,” “should,” “will,” “expect,” “anticipate,” “predict,” “project,” “potential,” “continue,” “assume,” “believe,” “intend,” “plan,” “forecast,” “goal” and “estimate,” as well as similar expressions, are meant to identify such forward-looking statements.Factors that may cause our actual results to differ materially from those anticipated in our forward-looking statements include, but are not limited to: ● Credit losses as a result of declining real estate values, increasing interest rates, increasing unemployment, changes in payment behavior or other factors, ● Credit losses due to loan concentration, ● Changes in the amount of our loan portfolio collateralized by real estate and weaknesses in the real estate market, ● Sales of problem assets at discounted prices to accelerate the resolution of problem assets, ● The rate of delinquencies and amounts of loans charged-off and recoveries, ● Adverse changes in asset quality and resulting credit-related losses and expenses, ● Our allowance for loan losses and the amount of loan loss provisions required in future periods, ● The rate of loan growth in recent years and the lack of seasoning of a portion of our loan portfolio, ● Changes in availability of wholesale funding sources including increases in collateral margin requirements or reductions in eligible collateral, ● Our reliance on available secondary funding sources to meet our liquidity needs, such as Federal Home Loan Bank (“FHLB”) advances, Federal Reserve System (“Federal Reserve”) Discount Window (“Discount Window”) borrowings, brokered deposits, sales of investment securities and loans and lines of credit from correspondent banks, ● Our expectations regarding our operating revenues, expenses, effective tax rates and other results of operations, ● Increased cybersecurity risk, including potential business disruptions or financial losses, ● Changes in the interest-rate environment which could reduce anticipated or actual margins, ● Changes in political conditions and the legislative or regulatory environment including the impact of ongoing financial reform legislation on the banking and financial services industries, ● Potential limitations on our ability to utilize net operating loss and net realized built-in loss carryforwards for income tax purposes, ● Risks associated with income taxes including the potential for adverse adjustments and the inability to fully realize deferred tax benefits, ● Our ability to maintain appropriate levels of capital including levels required under the capital rules implementing Basel III, ● Our ability to comply with regulatory rules and restrictions and potential regulatory actions if we fail to comply, ● Results of examinations by our regulatory authorities including the possibility that the regulatory authorities may, among other things, require us to increase our allowance for loan losses or writedown assets, ● General economic conditions, either nationally or regionally and especially in our primary markets, becoming less favorable than expected, resulting in, among other things, deterioration in credit quality, ● Our ability to attract and retain key personnel, ● Our ability to retain our existing clients including our deposit relationships, ● Our current and future products, services, applications and functionality and plans to promote them, ● Risks associated with a failure in, or breach of, our operations, security systems or infrastructure, or those of our third-party vendors, ● Fraud committed by third parties, including cyber-security risks associated with transactions initiated through our electronic banking products and services, whether initiated by clients or the Bank, ● Changes in accounting policies and practices, ● Our ability to maintain effective internal control over financial reporting, ● The market value of our common stock including our continued listing on a national stock exchange and the resulting impact on our stock price as a result of such listing, ● Loss of consumer confidence and economic disruptions resulting from terrorist activities or other military actions and/or ● Other risks and uncertainties detailed in this Quarterly Report on Form 10-Q and, from time to time, in our other filings with the SEC. 37 The Company does not undertake and specifically disclaims any obligation to update any forward-looking statements to reflect occurrences or unanticipated events or circumstances after the date of such statements except as required by federal securities laws. You should carefully consider these factors and the risk factors outlined under Item 1A. Risk Factors in our 2013 Annual Report on Form 10-K. Critical Accounting Policies and Estimates General The Company’s accounting and financial reporting policies are in conformity, in all material respects, with accounting principles generally accepted in the United States of America (“GAAP”) and with general practices within the financial services industry. The preparation of financial statements in conformity with such principles requires management to make complex judgments to estimate the values of assets and liabilities. We have procedures and processes in place to facilitate making these judgments. The more judgmental estimates are summarized in our 2013 Annual Report on Form 10-K in which we have identified and described the variables most important in the estimation processes that involve mathematical models to derive the estimates. In many cases, there are numerous alternative judgments that could be used in the process of determining the inputs to the models. Where alternatives exist, we have used the factors that we believe represent the most reasonable value in developing the inputs. Actual performance that differs from our estimates of the key variables could impact our results of operations. These fluctuations would not be indicative of deficiencies in our models or inputs. Management, in conjunction with the Company’s independent registered public accounting firm, discusses the development and selection of the critical accounting policies and estimates with the Audit Committee of our Board of Directors on an annual basis. Of those significant accounting policies, we determined that accounting for our allowance for loan losses and the related reserve for unfunded commitments, servicing rights, foreclosed real estate, net deferred tax asset, defined benefit pension plan and fair value measurements are critical. For additional information regarding our critical accounting policies and estimates, refer to our 2013 Annual Report on Form 10-K. 38 Selected Financial Data The following selected financial data should be read in conjunction with Item 1. Financial Statements and Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (dollars in thousands, except per share data). At and for the three months ended September 30, June 30, March 31, December 31, September 30, STATEMENTS OF INCOME Interest income $ 9,871 $ 9,920 $ 10,076 $ 10,423 $ 10,523 Interest expense 126 131 143 387 475 Net interest income 9,745 9,789 9,933 10,036 10,048 Provision for loan losses ) - - 1,800 645 Net interest income after provision for loan losses 10,245 9,789 9,933 8,236 9,403 Noninterest income 3,408 3,490 3,366 3,575 3,279 Noninterest expense 10,482 10,084 10,089 10,212 9,835 Net income before provision (benefit) for income taxes 3,171 3,195 3,210 1,599 2,847 Provision (benefit) for income taxes 1,189 1,168 1,182 ) ) Net income $ 1,982 $ 2,027 $ 2,028 $ 1,823 $ 22,233 COMMON AND PER SHARE DATA Net income per common share: Basic $ 0.15 $ 0.16 $ 0.16 $ 0.14 $ 1.74 Diluted 0.15 0.16 0.16 0.14 1.74 Cash dividends declared per common share 0.05 - Book value per common share 10.27 10.18 10.27 9.68 9.46 Outstanding common shares 12,793,543 12,791,621 12,793,543 12,784,605 12,783,019 Average common shares issued and outstanding 12,710,091 12,690,287 12,692,006 12,668,482 12,663,162 Average diluted common shares issued and outstanding 12,771,634 12,744,931 12,741,976 12,689,245 12,674,743 Dividend payout ratio 32.3 % n/a % n/a % n/a % n/a % PERIOD-END BALANCES Total assets $ 1,097,175 $ 1,091,665 $ 1,099,407 $ 1,090,229 $ 1,099,897 Investment securities available for sale, at fair value 214,582 209,617 208,772 214,383 227,079 Total loans, including loans held for sale 777,215 757,923 758,352 769,235 758,679 Deposits and retail repurchase agreements 960,339 946,120 945,352 925,535 969,452 Federal Home Loan Bank advances - 10,000 20,000 35,000 - Shareholders' equity 131,335 130,254 126,952 123,817 120,946 AVERAGE BALANCES Total assets $ 1,090,636 $ 1,099,617 $ 1,094,578 $ 1,096,881 $ 1,080,900 Interest-earning assets 1,024,657 1,031,877 1,023,513 1,030,451 1,040,718 Investment securities available for sale, at fair value 210,929 207,575 212,186 220,412 243,955 Total loans, including loans held for sale 753,711 755,199 764,526 766,454 749,201 Deposits and retail repurchase agreements 952,314 952,768 931,828 963,215 971,744 Federal Home Loan Bank advances 2,174 13,187 31,222 1,685 - Other borrowings - 6 54 586 24 Shareholders' equity 131,094 128,612 125,664 123,299 100,795 SELECT PERFORMANCE RATIOS Return on average assets 0.72 % 0.74 % 0.75 % 0.66 % 8.16 % Return on average shareholders' equity 6.00 6.32 6.54 5.87 87.51 Net interest margin 3.77 3.81 3.94 3.86 3.83 CAPITAL RATIOS Average shareholders' equity as a percentage of average assets 12.02 % 11.70 % 11.48 % 11.24 % 9.33 % Shareholders' equity as a percentage of assets 11.97 11.93 11.55 11.36 11.00 Tier 1 risk-based capital 15.41 15.29 14.82 14.24 14.26 Total risk-based capital 16.67 16.54 16.08 15.49 15.52 Tier 1 leverage 12.01 11.69 11.37 11.03 10.95 ASSET QUALITY INFORMATION Allowance for loan losses $ 15,366 $ 15,596 $ 16,243 $ 16,485 $ 16,706 Nonaccrual loans 14,611 15,269 14,035 15,108 14,735 Nonperforming assets 21,256 22,693 21,538 22,653 23,064 Loans 90 days past due and still accruing interest 243 731 - - 1,723 Net loans charged-off (recovered) ) 647 242 2,021 1,157 Allowance for loan losses as a percentage of gross loans 1.98 % 2.07 % 2.15 % 2.15 % 2.21 % Nonaccrual loans and loans 90 days past due and still accruing interest as a percentage of gross loans 1.91 2.12 1.86 1.97 2.17 Nonperforming assets and loans 90 days past due and still accruing interest as a percentage of total assets 1.96 2.15 1.96 2.08 2.25 Net loans charged-off (recovered) as a percentage of average gross loans, annualized ) 0.34 0.13 0.64 0.61 OTHER DATA Number of full-service branches 25 25 25 25 25 Number of full-time equivalent employees 289.0 298.8 305.0 301.5 302.5 39 Executive Summary Company Overview Our financial results were significantly impacted by the economic recession from December 2007 to June 2009 (commonly referred to as the “Great Recession”) and its aftermath. While the economy has generally improved since then, overall economic conditions continue to present challenges for the banking industry and the Company. At the same time, the Company was impacted by fast growth from 2004 through the first quarter of 2009 during which time total assets grew 57%. This caused the Company to reach a natural “maturity/life cycle hump” requiring a more sophisticated approach to operating and managing our business. In response to these challenges, in June 2009, the Board of Directors and Company leadership adopted and began executing a proactive and aggressive Strategic Project Plan to address issues related to credit quality, liquidity, earnings and capital. The Strategic Project Plan and subsequent annual strategic plans included significant strategic changes to the Company’s operations, including: ● Reducing total assets primarily through the resolution of problem assets, losses from which resulted in overall annual losses in 2009 through 2012, ● Raising $114 million in capital through a private offering of common stock consummated in 2010 (the “Private Placement”), ● Repositioning the balance sheet from an asset/liability management standpoint including strategic reduction in higher cost time deposits, ● Rationalizing our branch network and headcount, ● Refining our infrastructure, technology platform, and process improvements, ● Executing specific strategies focused on revenue enhancements, expense reductions and efficiency, ● Refining our organization structure and lines of business, and reconstituting our Senior Leadership Team, ● Implementing new products and services including electronic delivery and specialized lending niches such as Small Business Administration (“SBA”), corporate banking and private banking, ● Developing tailored go-to-market strategies and expertise by line of business, ● Returning to annual profitability in 2013, and ● Exiting all formal regulatory directives. We expect to remain profitable going forward, and believe our earnings will be more stable and predictable on a going-forward basis. In addition, we are now executing on a growth strategy that includes controlled and managed growth concentrating first on organic loan and deposit growth, supplemented by tactical investments in other earning assets pending sustained loan growth, and then potential growth through mergers and acquisitions of bank branches or whole bank acquisitions of smaller banks in our current or contiguous markets. Our performance going forward is subject to numerous risks and uncertainties, many of which are beyond our control, and we can provide no assurance regarding the sustainability of, or improvement in, future earnings. In addition, the pace of future problem asset resolution activities may vary and, as a result, the level of credit-related expenses may fluctuate from period to period. Third Quarter 2014 Highlights Following the significant completion of the strategic initiatives in our Strategic Project Plan, beginning in 2013 we transitioned our focus from addressing the significant issues of the past few years to our forward-looking Value Creation Strategy with particular focus on the Client and Teammate Experiences under the mantra of “every experience counts”. The Client Experience is focused on execution of a comprehensive and intentional approach to engendering a “positive personal experience” for all interactions with The Palmetto Bank. The Teammate Experience is focused on a culture of high performance in which our team is inspired to do its best and win against the competition. Both involve innovative and creative thinking to meet evolving expectations. Our ongoing strategic decisions and investments will be determined in the context of executing on the Client and Teammate Experiences, both of which, along with achieving high performing financial results, are expected to increase the value of The Palmetto Bank franchise. 40 For the three months ended September 30, 2014, the Company reported net income of $2.0 million compared to $22.2 million for the three months ended September 30, 2013. The results of operations for third quarter 2014, as compared to the same period of 2013, were primarily influenced by the following factors: ● During the three months ended September 30, 2013, the Company recorded an income tax benefit of $21.0 million related to the reversal of $21.0 million of its valuation allowance on the net deferred tax assets that existed at June 30, 2013. ● Net interest income decreased $303 thousand, and net interest margin decreased 6 basis points to 3.77%. The decrease in net interest income was due to a reduction in interest income on loans resulting primarily from higher-yielding loans maturing and being replaced with new loan originations at lower rates in the current low interest rate environment. Partially offsetting this decline was lower deposit costs. ● Total credit-related expenses, defined as provision for loan losses, foreclosed real estate writedowns and expenses and loan workout expenses declined from $1.2 million during third quarter 2013 to $296 thousand during the third quarter 2014 primarily as a result of a reduction in the provision for loan losses driven by a recovery of $833 thousand on a previously charged-off loan. At September 30, 2014, 16 residential lots comprising all of our lots in one community with a net book value of $213 thousand were under contract to be sold, which is expected to close during the fourth quarter 2014. A writedown of $337 thousand was recorded during the third quarter 2014 relative to this contract. ● Credit quality continued to improve as classified assets decreased $10.3 million from September 30, 2013 to September 30, 2014, and nonperforming assets declined $1.5 million during the same period. In addition, net charge-offs declined from $1.2 million for the three months ended September 30, 2013 to a net recovery of $270 thousand for the three months ended September 30, 2014, which was primarily the result of a recovery of a previously charged-off loan in the amount of $833 thousand. As a result of these factors, we reduced our allowance for loan losses in the third quarter 2014 which resulted in a negative provision for loan losses of $500 thousand. ● Fees for trust, investment management and brokerage services declined $35 thousand as the result of the August 2013 conversion of our brokerage platform to Investment Professionals, Inc. (“IPI”). This conversion, as well as the transfer of our trust accounts to Thomasville National Bank (“TNB”) in June 2013, were part of our more integrated go-forward Wealth Management strategy to provide our clients seamless access to the comprehensive suite of products and services they need to achieve their financial goals (including hiring of a dedicated Private Banker in June 2013). While gross fees declined, we no longer incur the personnel and other operating costs for these businesses and, therefore, experienced a decline in those expense categories as well. ● Mortgage-banking income declined $100 thousand from the third quarter 2013 to the third quarter 2014 due to a decline in mortgage loan sales of $9.5 million. During the third quarter 2014, we made a strategic decision to retain, rather than sell, the majority of mortgage loans originated during the quarter. We expect to continue this strategy during the fourth quarter 2014. ● In order to further supplement organic loan growth in the third quarter 2014, we purchased a pool of 16 jumbo hybrid adjustable-rate mortgage loans for $14.0 million. These loans, which were originated during October 2012 through April 2014, are secured by residential properties located in Georgia and were subjected to our internal due diligence and underwriting guidelines prior to purchase. ● As part of our strategy to diversify our revenues and effectively utilize our cash balances, during September 2013 we invested $5.0 million in an account managed by a third party to trade municipal securities. For the three months ended September 30, 2014, net trading account income totaled $98 thousand, interest income totaled $47 thousand and related investment management expenses totaled $67 thousand. For the three months ended September 30, 2013, net trading account income totaled $36 thousand, interest income totaled $5 thousand and related investment management expenses totaled $14 thousand. ● As an alternative source of income and to fund overall employee benefits costs, we purchased bank-owned life insurance (“BOLI”) involving two fully-funded general account life insurance policies for which all premiums were paid by us during the fourth quarter 2013. During the three months ended September 30, 2014, earnings related to these policies totaled $78 thousand. ● Salaries and personnel expense declined $39 thousand as a result of decreased salaries resulting from fewer average full-time equivalent teammates (primarily related to the brokerage transaction described above, reduction in branch hours during the first quarter 2014 to better match client usage patterns of our various delivery channels and refined branch roles resulting in reduced headcount starting in the third quarter 2014), offset partially by fluctuations in the levels of loan origination cost deferrals and, to a lesser extent, increased incentives. ● Since 2012 we have implemented several client-facing and internal operational changes designed to enhance the Client Experience and improve operational efficiency resulting in an increase in Occupancy and Furniture and equipment expenses from the third quarter 2013 to the third quarter 2014. ● Professional services expense increased $214 thousand from the third quarter 2013 to the third quarter 2014. Professional services expenses during the third quarter 2014 were incurred related to the revenue enhancement project and trading asset account management fees. The incremental professional fees from the revenue enhancement project are expected to be more than offset by increased revenues in 2014 and in 2015. ● We recorded writedowns totaling $253 thousand on a vacant parcel of land and a vacant branch facility that are being marketed for sale. 41 Other highlights for the three months ended September 30, 2014 include: ● We experienced an increase in net loans that outpaced normal and unscheduled pay-offs. Our third quarter loan originations and current pipeline are stronger than earlier in the year. During the quarter, we also retained on our balance sheet a portion of residential mortgage production. In addition, in September 2014, we purchased a pool of jumbo hybrid adjustable rate mortgage loans to supplement our organic loan growth. To the extent organic loan growth slows or unscheduled payoffs exceed our organic loan growth, we may consider additional loan pool purchases in the future. ● We maintained our focus on growing core deposits (defined as total deposits excluding time deposits in excess of $100 thousand) and resulting overall cost of funds of 0.05%, and reduced our FHLB advances outstanding. ● We continued to implement product, process and technology enhancements to improve the Client Experience, risk management and operational efficiency. Examples include enhanced document imaging system and workflow automation. ● Based on a competitive market analysis, we implemented selected fee increases effective July 1 and September 1 which resulted in increased revenues beginning in the third quarter. ● We refined the features of selected deposit products and developed new products that were introduced September 1. ● We completed a number of process improvements to reduce expenses with the reductions beginning primarily in the third quarter, including refinement of our staffing model in our Retail branches resulting in fewer FTE. ● We declared a dividend of $0.05 per common share payable on November 17, 2014 to shareholders of record as of November 3, 2014. 42 Financial Condition The following discussion and analysis of our financial condition is provided on a consolidated basis with commentary on business specific implications where more granular information is available. PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Balance Sheets (in thousands) September 30, December 31, Dollar Percent variance variance (unaudited) Assets Cash and cash equivalents Cash and due from banks $ 43,383 $ 38,178 $ 5,205 13.6 % Total cash and cash equivalents 43,383 38,178 5,205 13.6 Federal Home Loan Bank stock, at cost 981 2,950 ) ) Trading account assets, at fair value 5,458 5,118 340 6.6 Investment securities available for sale, at fair value 214,582 214,383 199 0.1 Mortgage loans held for sale 268 1,722 ) ) Loans, gross 776,947 767,513 9,434 1.2 Less: allowance for loan losses ) ) 1,119 6.8 Loans, net 761,581 751,028 10,553 1.4 Premises and equipment, net 22,233 23,367 ) ) Accrued interest receivable 3,413 3,535 ) ) Foreclosed real estate 6,595 7,502 ) ) Deferred tax asset, net 18,109 22,087 ) ) Bank-owned life insurance 11,845 11,617 228 2.0 Other assets 8,727 8,742 ) ) Total assets $ 1,097,175 $ 1,090,229 $ 6,946 0.6 % Liabilities and shareholders' equity Liabilities Deposits Noninterest-bearing $ 212,813 $ 178,075 $ 34,738 19.5 % Interest-bearing 723,476 729,285 ) ) Total deposits 936,289 907,360 28,929 3.2 Retail repurchase agreements 24,050 18,175 5,875 32.3 Federal Home Loan Bank advances - 35,000 ) ) Other liabilities 5,501 5,877 ) ) Total liabilities 965,840 966,412 ) ) Shareholders' equity Preferred stock - Common stock 128 127 1 0.8 Capital surplus 145,214 144,624 590 0.4 Accumulated deficit ) ) 5,397 50.7 Accumulated other comprehensive loss, net of tax ) ) 1,530 14.9 Total shareholders' equity 131,335 123,817 7,518 6.1 Total liabilities and shareholders' equity $ 1,097,175 $ 1,090,229 $ 6,946 0.6 % Cash and Cash Equivalents Carrying excess cash has a negative impact on our interest income since we currently only earn 25 basis points on our deposits with the Federal Reserve. As a result, we have strategically managed our cash to avoid holding excess cash balances. However, during 2014 we allowed cash balances to increase as compared to December 31, 2013 to fund projected loan growth. To supplement our earnings on excess cash, in the second quarter 2014, we deposited a portion of our excess funds in money market accounts at third party institutions that are well-capitalized under the regulatory capital rules earning a return of 30 basis points, as compared to 25 basis points at the Federal Reserve. Concentrations and Restrictions. From time to time, we may sell federal funds to, or place deposits with, other financial institutions. Federal funds and any deposits in excess of FDIC insurance limits are essentially uncollateralized overnight loans. We regularly evaluate the risk associated with the potential counterparties to these transactions to ensure that we would not be exposed to any significant risks with regard to cash and cash equivalent balances if we were to sell federal funds or place deposits in amounts in excess of FDIC insurance limits. As noted above, at September 30, 2014, we had $3.1 million in a money market deposit account with another financial institution. 43 FHLB Stock As an FHLB member, we are required to purchase and maintain stock in the FHLB.At December 31, 2013, we owned FHLB stock with a carrying value of $3.0 million. During the nine months ended September 30, 2014, we purchased $225 thousand in FHLB stock, and the FHLB redeemed $2.2 million of our FHLB stock at book value thereby decreasing our balance to $981 thousand at September 30, 2014. No ready market exists for this stock, and it has no quoted market value. Purchases and redemptions are normally transacted each quarter to adjust our investment to an amount based on FHLB requirements. Requests for redemptions are met at the discretion of the FHLB. We have experienced no interruption in such redemptions. Dividends are paid on this stock at the discretion of the FHLB. The average dividend yield for the three and nine months ended September 30, 2014 was 5.52% and 4.04%, respectively. There can be no guarantee of future dividends. Trading Account Assets As part of our strategy to diversify our revenues and effectively utilize our cash balances, in September 2013 we invested $5.0 million in an account managed by a third party to trade municipal securities. Under the account agreement, the third party has discretionary power to trade in the account subject to certain contractual restrictions. The investment strategy is to trade small and odd lot municipal securities which tend to trade at wider bid and offered spreads, allowing for higher trading profits than larger block sizes. By trading in small and odd lot municipal securities, the account takes advantage of trading opportunities by allocating funds across a wide variety of securities that are immediately available for resale to broker-dealers, financial planners and electronic trading companies. Cash in the account pending investment in municipal bonds is generally held in liquid, insured bank deposits. We may withdraw trading account assets from the account subject to 30-days’ written notice. At September 30, 2014, the trading account included municipal securities of $4.8 million and insured bank deposits of $655 thousand. All of the municipal securities included in trading account assets at September 30, 2014 were investment grade. Investment Securities Available for Sale Composition. The fair value of the investment securities available for sale portfolio represented 19.6% of total assets at September 30, 2014 and 19.7% of total assets at December 31, 2013. The following table summarizes the amortized cost and fair value composition of our investment securities available for sale portfolio at the dates indicated (dollars in thousands). September 30, 2014 December 31, 2013 Amortized Fair % of Amortized Fair % of cost value total cost value total U.S. agency $ 1,923 $ 1,925 0.9 % $ - $ - - % State and municipal 5,680 5,763 2.7 7,393 7,460 3.5 Collateralized mortgage obligations (federal agencies) 93,217 90,810 42.3 97,303 93,132 43.4 Other mortgage-backed (federal agencies) 79,856 79,734 37.2 76,852 76,020 35.5 SBA loan-backed (federal agency) 36,260 36,350 16.9 37,655 37,771 17.6 Total investment securities available for sale $ 216,936 $ 214,582 100.0 % $ 219,203 $ 214,383 100.0 % The net unrealized loss on investment securities available for sale at September 30, 2014 reflects an increase in longer-term interest rates since the date the securities were purchased. While the investment securities portfolio is currently in an unrealized loss position, absent any unexpected credit losses, we will recover the full principal amount of these securities if we hold them to maturity. All of the investment securities available for sale at September 30, 2014 were investment grade. We continue to evaluate the interest rate sensitivity of our investment securities portfolio in anticipation of rising interest rates. At September 30, 2014, the estimated decrease in fair value resulting from an instantaneous 100 basis point increase in interest rates was 4.09%. 44 Maturities. The following table summarizes the amortized cost and book yield of investment securities available for sale at September 30, 2014 by contractual maturity and estimated principal repayment distribution (dollars in thousands). United States (“U.S.”) agency and state and municipal securities are organized based on contractual maturity. Principal amounts on collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are not due at a single maturity date and are subject to early repayment based on prepayment activity of underlying loans. Therefore, collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are organized based on estimated cash flows using current prepayment assumptions. Amortized cost Book yield Due in one year or less $ - - % Due after one year through five years - Due after five years through ten years 1,923 2.5 Due after ten years - - U.S. agency 1,923 2.5 Due in one year or less 2,545 3.7 Due after one year through five years 2,060 2.6 Due after five years through ten years 1,075 2.0 Due after ten years - - State and municipal 5,680 3.0 Due in one year or less 538 2.5 Due after one year through five years 12,604 1.7 Due after five years through ten years 80,075 2.2 Due after ten years - - Collateralized mortgage obligations (federal agencies) 93,217 2.1 Due in one year or less - - Due after one year through five years 40,872 1.8 Due after five years through ten years 21,257 1.1 Due after ten years 17,727 Other mortgage-backed (federal agencies) 79,856 1.2 Due in one year or less - - Due after one year through five years 18,606 1.5 Due after five years through ten years 15,620 1.6 Due after ten years 2,034 2.2 SBA loan-backed (federal agency) 36,260 1.6 Due in one year or less 3,083 3.5 Due after one year through five years 74,142 1.8 Due after five years through ten years 119,950 1.9 Due after ten years 19,761 0.2 Total investment securities available for sale $ 216,936 1.7 % Concentrations. The following table summarizes issuer concentrations of collateralized mortgage obligations for which aggregate fair values exceed 10% of shareholders’ equity at September 30, 2014 (dollars in thousands). Aggregate Aggregate Fair value as a % of Issuer amortized cost fair value shareholders' equity Federal Home Loan Mortgage Corporation $ 66,915 $ 65,458 49.8 % Government National Mortgage Association 23,575 22,735 17.3 The following table summarizes issuer concentrations of other mortgage-backed investment securities for which fair values exceed 10% of shareholders’ equity at September 30, 2014 (dollars in thousands). Aggregate Aggregate Fair value as a % of Issuer amortized cost fair value shareholders' equity Government National Mortgage Association $ 65,365 $ 65,210 49.7 % Pledged. At September 30, 2014 and December 31, 2013, securities totaling $124.2 million and $119.6 million, respectively, were pledged to secure municipal and certain other deposits, our retail repurchase agreements and our Federal Reserve and correspondent bank lines of credit. 45 Lending Activities Gross loans continue to be the largest component of our assets and primary generator of interest income. The following table summarizes activity within gross loans at the dates and for the periods indicated (in thousands). At and forthe nine months ended September 30, Gross loans, beginning of period $ 767,513 $ 738,282 Additions: Purchase of mortgage loans 13,974 - Loan originations net of paydowns and other reductions - 25,404 Total additions 13,974 25,404 Reductions: Transfers to foreclosed real estate 1,285 2,073 Transfers to other loans held for sale 1,166 2,015 Net loans charged-off 619 2,784 Paydowns and other reductions net of loan originations 1,470 - Total reductions 4,540 6,872 Gross loans, end of period $ 776,947 $ 756,814 We are aggressively pursuing organic loan growth to generate a higher level of interest-earning assets. Currently, demand for new loans from credit-worthy borrowers is not yet consistent or sustained and, therefore, very competitive with reduced rates. We have experienced uneven but generally improved monthly loan origination volumes since 2012 in certain products and markets, but such improved origination activity is not yet indicative of a continuing trend. The face amount of total loan production was $164 million and $207 million for the nine months ended September 30, 2014 and 2013, respectively. To supplement organic loan growth, during the three months ended September 30, 2014 we purchased $14.0 million of jumbo hybrid adjustable-rate mortgages, along with the related servicing, and retained mortgage production that we normally would have sold. As a result, total loans increased from June 30, 2014. Our loan origination pipeline is currently stronger than earlier in the year. However, to the extent organic loan growth slows or unscheduled payoffs exceed our organic loan growth, we may continue to retain residential mortgage and SBA loan production and consider additional loan pool purchases in the future. Other Loans Held for Sale. For disclosure regarding activity within other loans held for sale and the related valuation allowance, if applicable, for the nine months ended September 30, 2014 and 2013, see Item 1. Financial Statements, Note 6, Other Loans Held for Sale and Valuation Allowance. During the nine months ended September 30, 2014 and 2013, we sold SBA loans for proceeds totaling $1.2 million and $2.2 million, respectively, and recognized gains of $70 thousand and $207 thousand, respectively. Loan Composition. See Item 1. Financial Statements, Note 5, Loans, for a summary of gross loans categorized by portfolio segment as of September 30, 2014 and December 31, 2013. Mortgage loans serviced for the benefit of others totaled $385.0 million and $384.5 million at September 30, 2014 and December 31, 2013, respectively, and are not included in our Consolidated Balance Sheets since they are not owned by us. Concentrations. At September 30, 2014, commercial real estate loans comprised 57.4% of gross loans and 318.4% of the Bank’s total regulatory capital and are primarily concentrated within nonfarm nonresidential commercial real estate. Pledged. The Bank must pledge collateral to borrow from the FHLB and cover the various Federal Reserve services that are available for use by the Bank. For disclosure regarding pledged loan collateral, see Item 1. Financial Statements, Note 5, Loans. Asset Quality . Our commercial real estate loan portfolio was negatively impacted by the challenging economic environment that began in 2008. Given the negative credit-quality trends that began in 2008 and accelerated during 2009 and 2010, we performed an extensive analysis of our commercial loan portfolio with particular focus on commercial real estate loans. The analysis included internal and external loan reviews that required detailed, written analyses for the loans reviewed and vetting of the risk rating, accrual status and collateral valuation of loans. Of particular significance is that these reviews identified 57 individual loans that resulted in $97.5 million (51%) of the $191.9 million of net loan charge-offs and writedowns on other loans held for sale and foreclosed real estate recorded from 2009 through 2012. In general, these loans had one or more of the following common characteristics: ● Individually larger commercial real estate loans originated between 2004 and 2008 that were larger and more complex loans than we historically originated, ● Out-of-market loans, participated loans purchased from other banks or brokered loans brought to us by loan brokers which were generally to nonclients for whom we generally had no pre -existing banking relationship and/or ● Concentrated originations in commercial real estate including acquisition, development and construction loans by loan officers who did not have the level of specialized expertise necessary to more effectively underwrite and manage these types of loans. 46 This specific pool of loans was the primary contributor to our deteriorated asset quality, increased charge-offs and resulting net losses from 2009 to 2012. In addition, this pool of loans exhibited a loss rate much higher than the remainder of the loan portfolio that was comprised of loans in our market area to our in-market clients that were underwritten by loan officers using our credit underwriting standards. Accordingly, with regard to the credit quality of the remaining loan portfolio, we do not currently believe that the higher loss rate incurred on this particular pool of loans is indicative of the loss rate to be incurred on the remaining loan portfolio. By the end of 2012, we had substantially resolved this pool of problem loans and, as a result, our credit losses during 2013 and the first nine months of 2014 have been much less significant. While asset-quality measures remain at historically subpar levels, such measures have improved significantly from their negative peak levels. Nonperforming Assets. The following table summarizes nonperforming assets, by class, at the dates indicated (dollars in thousands). September 30, December 31, Commercial real estate Construction, land development and other land loans $ 1,205 $ 3,872 Multifamily residential - 181 Nonfarm nonresidential 9,194 4,832 Total commercial real estate 10,399 8,885 Single-family residential Single-family real estate, revolving, open-end loans 790 797 Single-family real estate, closed-end, first lien 2,092 3,176 Single-family real estate, closed-end, junior lien 85 129 Total single-family residential 2,967 4,102 Commercial and industrial 1,122 1,885 Indirect automobile 104 210 All other consumer 19 26 Total consumer 123 236 Farmland and other - - Total nonaccrual loans 14,611 15,108 Foreclosed real estate 6,595 7,502 Repossessed personal property 50 43 Total foreclosed real estate and repossessed personal property 6,645 7,545 Total nonperforming assets $ 21,256 $ 22,653 Over 90 days past due and still accruing interest $ 243 $ - Troubled debt restructurings included in nonaccrual loans above 5,283 2,184 Loans, gross 776,947 767,513 Total assets 1,097,175 1,090,229 Total nonaccrual loans as a percentage of: loans 1.88 % 1.97 % total assets 1.33 1.39 Total nonperforming assets and loans over 90 days and still accruing interest as a percentage of: loans and foreclosed real estate and personal property 2.74 % 2.92 % total assets 1.96 2.08 Nonaccrual loans are those loans for which payment in full of principal or interest is not expected. In most cases, loans are automatically placed in nonaccrual status when the loan payment becomes 90 days delinquent and no acceptable repayment arrangement has been made with the client. Loans may also be placed in nonaccrual status if we determine that a factor other than delinquency (such as imminent foreclosure or bankruptcy proceedings) causes us to believe that more than a normal amount of risk exists with regard to collectability. When the loan is placed in nonaccrual status, accrued interest income is reversed. Thereafter, any cash payments received on the nonaccrual loan are applied as a principal reduction until the entire unamortized basis of the loan has been recovered. Any additional amounts received are reflected in interest income. When the probability of future collectability on a nonaccrual loan declines, we may take additional collection measures including commencing foreclosure. Specific steps must be taken when commencing foreclosure action on loans secured by real estate, which take an extended period of time based on state-specific legal requirements. 47 Total loans migrating into nonaccrual status were $1.9 million and $2.0 million for the three months ended September 30, 2014 and 2013, respectively and $10.8 million and $10.9 million for the nine months ended September 30, 2014 and 2013, respectively. During the nine months ended September 30, 2014, one relationship totaling $4.3 million migrated into nonaccrual loans. Accordingly, we do not believe the level of loans migrating into nonaccrual status through the nine months ended September 30, 2014 is indicative of an expected trend going forward. Rather, we believe the overall declining trend in loans migrating into nonaccrual status is an indication of improved credit quality in our overall loan portfolio and a leading indicator of more normalized credit losses going forward. The following table summarizes nonaccrual loans with balances greater than $1 million, by collateral type, at September 30, 2014. None of these loans were out-of-market or purchased participation loans. % of total nonaccrual loans Loan count Residential lots/golf course development 23 % 2 Commercial-use real estate 12 1 Total 35 % 3 Additional interest income of $67 thousand and $408 thousand would have been reported during the three and nine months ended September 30, 2014, respectively, had loans classified as nonaccrual during the period performed in accordance with their current contractual terms. As a result, our earnings did not include this interest income. The following table summarizes the foreclosed real estate portfolio, by class, at the date indicated (in thousands). September 30, 2014 Construction, land development and other land $ 5,701 Single-family residential 148 Multifamily residential 109 Nonfarm nonresidential 637 Total foreclosed real estate $ 6,595 Included in foreclosed real estate at September 30, 2014 were 77 residential lots with an aggregate net book value of $5.6 million in three separate communities related to one real estate development. During the nine months ended September 30, 2014 and 2013, we recorded writedowns on these properties of $946 thousand and $1.7 million, respectively, to reflect declines in fair value. Our ownership within one community was comprised of 16 lots, and in September 2014, the Company entered into a contract to sell these lots and recorded a writedown of $337 thousand. The sale is expected to close during the fourth quarter 2014. The consummation of this sale will reduce our concentration to this particular development by 10%. In December 2013, ownership of the development was consolidated, and the current owner is refining its development and marketing plan. We continue to work directly with the owner to market and sell our remaining lots. Due to the number of lots owned, change in ownership of the development in December 2013 and the generally depressed state of the residential housing market, absent additional bulk sales of the lots, we expect the resolution of these remaining lots to occur over several years, and this resolution may result in additional writedowns based on receipt of annual appraisals. Foreclosed real estate properties are being actively marketed with the primary objective of liquidating the collateral at a level that most accurately approximates fair value and allows recovery of as much of the unpaid principal balance as possible in a reasonable period of time. We generally obtain third-party, “as-is” appraisals on foreclosed real estate at the time it is classified as such if a recent appraisal has not been obtained within the most recent 12-month period. Loan charge-offs are recorded prior to or upon foreclosure to writedown the loans to fair value less estimated costs to sell. Until the time of disposition, we normally obtain updated appraisals annually. For some assets, additional writedowns have been taken based on receipt of updated third-party appraisals for which appraised values continue to decline. However, the rate of decline appears to be slowing and recent appraisals and sales generally indicate signs of stabilizing values. Based on currently available valuation information, the carrying value of these assets is believed to be representative of their fair value less estimated costs to sell although there can be no assurance that the ultimate proceeds from the sale of these assets will be equal to or greater than the carrying values. 48 For disclosure regarding changes in foreclosed real estate at and for the three and nine months ended September 30, 2014 and 2013, see Item 1. Financial Statements, Note 10, Foreclosed Real Estate and Repossessed Personal Property. The following table summarizes the components of foreclosed real estate writedowns charged to expense for the periods indicated (in thousands). For the three months ended September 30, 2014 For the nine months ended September 30, 2014 Writedowns related to the receipt of updated appraisals $ 32 $ 684 Writedowns related to the execution of sales contracts 603 765 Total foreclosed real estate writedowns charged to expense $ 635 $ 1,449 Troubled Debt Restructurings. Troubled debt restructurings are loans for which we made concessions to the borrowers when they were restructured from their original contractual terms due to financial difficulty of the borrower (for example, a reduction in the contractual interest rate below that at which the borrower could obtain new credit from another lender). As part of our proactive actions to resolve problem loans and the resulting individual loan workout plans, we may restructure loans to assist borrowers facing cash flow challenges to facilitate ultimate repayment of the loan and minimize our loss. Troubled debt restructurings totaled $21.3 million and $28.9 million at September 30, 2014 and December 31, 2013, respectively, of which $16.1 million (75.3%) and $26.7 million (92.5%) were performing. At December 31, 2013, we had three loans that had been legally split into separate loans (commonly referred to as an A/B loan structure). Cumulative net charge-offs of $2.6 million have been recorded on these loans. The aggregate balances of the A and B loans at December 31, 2013 were $4.7 million and $2.1 million, respectively. During the nine months ended September 30, 2014, the A note relative to one A/B loan structure was repaid for which the B note had been previously charged-off. As a result, a t September 30, 2014, we only had two loans that had been split into an A/B loan structure. Cumulative net charge-offs of $381 thousand have been recorded on these loans, none of which was charged-off during 2014. As of September 30, 2014, all of the A loans are currently performing in accordance with their terms. The aggregate balances of the A and B loans at September 30, 2014 were $4.4 million and $2.1 million, respectively. Additionally, at September 30, 2014, both of the A/B loan structures were reported as troubled debt restructurings. Six individual loans greater than $1 million comprised $17.0 million (79.4%) of our troubled debt restructurings at September 30, 2014. Two of these loans experienced a term concession, one experienced rate and term concessions, one experienced rate and term concessions as well as principal reduction, one experienced a reduction in principal and one experienced a rate concession. At September 30, 2014, five of the six troubled debt restructurings individually greater than $1 million were performing. Loans classified as troubled debt restructurings may be removed from this status for disclosure purposes after a specified period of time if the restructured agreement specifies an interest rate equal to or greater than the rate that the lender was willing to accept at the time of the restructuring for a new loan with comparable risk, and the loan is performing in accordance with the terms specified by the restructured agreement. During the nine months ended September 30, 2014, troubled debt restructurings totaling $7.5 million were removed from troubled debt restructuring status, and none were removed during the third quarter 2014. Loans removed from troubled debt restructuring status continue to be evaluated for impairment. For additional disclosure regarding troubled debt restructurings, see Item 1. Financial Statements, Note 5, Loans. Potential Problem Loans. Potential problem loans (loans risk rated 6 or 7 under our risk rating system and, therefore, classified as substandard and doubtful, respectively) consist of commercial loans and consumer loans within the commercial relationships that are not already classified as nonaccrual for which questions exist as to the current sound worth and paying capacity of the client or of the collateral pledged, if any, that have a well-defined weakness or weaknesses that jeopardize the liquidation of the loan and are characterized by the distinct possibility that we will sustain some loss if the deficiencies are not corrected. We monitor these loans closely and review performance on a regular basis. As of September 30, 2014, total potential problem loans totaled $27.3 million, of which $12.6 million were troubled debt restructurings. Total potential problem loans decreased $1.2 million (4.2%) from December 31, 2013 to September 30, 2014 and $120.1 million (81.5%) from the June 30, 2010 peak to September 30, 2014. 49 Allowance for Loan Losses. The allowance for loan losses represents an amount that we believe will be adequate to absorb probable losses inherent in our loan portfolio as of the balance sheet date.Assessing the adequacy of the allowance for loan losses is a process that requires considerable judgment.Our judgment in determining the adequacy of the allowance is based on evaluations of the collectability of loans including consideration of factors such as the balance of impaired loans, the quality, mix and size of our overall loan portfolio, economic conditions that may impact the overall loan portfolio or an individual borrower’s ability to repay, the amount and quality of collateral securing the loans, our historical loan loss experience and borrower and collateral specific considerations for loans individually evaluated for impairment. The allowance for loan losses decreased to $15.4 million, or 1.98% of gross loans, at September 30, 2014, compared to $16.5 million, or 2.15% of gross loans, at December 31, 2013. The reduced coverage percentage at September 30, 2014 as compared to December 31, 2013 was the result of the continued overall improvement in credit quality and reduced risk profile of the loan portfolio. In general, since 2012 we have experienced improved trends in certain credit-quality metrics related to our loan portfolio. Total loans migrating into nonaccrual status have declined overall from the elevated levels experienced in 2010 and 2011 and, as a result, nonaccrual loans of $14.6 million at September 30, 2014 represented an 87.1% reduction from the peak at March 31, 2010. In addition, the loss severity on individual problem loans has decreased as we obtain annual appraisals. To the extent such improvement in credit quality continues, we may further reduce our allowance for loan losses in future periods based on our assessment of the inherent risk in the loan portfolio at those future reporting dates. We continue to pursue collection of charged-off loans, which may result in recoveries in future periods. During the third quarter 2014, we had recoveries totaling $991 thousand, $833 thousand of which related to one loan. Additional recoveries, some of which may be individually significant, may occur in the future. Recoveries and/or other reductions in the allowance for loan losses may also result in a lower provision for loan losses being recorded in future periods. Conversely, there can be no assurance that loan losses in future periods will not exceed the current allowance for loan losses or that future increases in the allowance for loan losses will not be required. Additionally, no assurance can be given that our ongoing evaluation of the loan portfolio, in light of changing economic conditions and other relevant factors, will not require significant future additions to the allowance for loan losses thus adversely impacting our business, financial condition, results of operations and cash flows. While it appears that appraised values on commercial real estate have stabilized, some appraisals continue to indicate reduced values. Given our relatively heavy concentration in commercial real estate loans, including individually large loans, we continue to maintain an allowance for loan losses at an elevated amount compared to historical levels. The allowance for loan losses at September 30, 2014, and indirectly the provision for loan losses for the three months ended September 30, 2014, was determined based on the following specific factors, though this is not intended to be an all-inclusive list: ● The impact of the uncertain overall economic environment including inconsistent month to month business activity and loan production within our geographic market, ● The cumulative impact of the extended duration of the economic environment on our clients, in particular commercial real estate loans for which we have a concentration, ● The level of real estate development loans in which the majority of our losses have occurred although such loans have decreased 81.8% since June 30, 2009 (peak quarter-end real estate development loans), ● The asset-quality metrics of our loan portfolio included a higher than historical level of nonperforming assets at September 30, 2014 although, while still at an elevated level, nonperforming assets decreased 85.0% from the peak at March 31, 2010, ● Our criticized loans decreased 6.0% from June 30, 2014 and 15.9% from September 30, 2013. Our classified loans increased slightly (1.6%) from June 30, 2014 while decreasing 15.1% from September 30, 2013, ● The trend and elevated level of the historical loan loss rates (and recoveries) within our loan portfolio, ● The results of our internal and external loan reviews and ● Our individual impaired loan analysis which identified: o Improving but some stress on certain borrowers based on liquidity and o Stabilizing but still generally depressed appraised values and market assumptions used to value real estate dependent loans. 50 The following table summarizes allowance for loan losses activity, by portfolio segment, at the dates and for the periods indicated (dollars in thousands). Loans charged-off and recovered are charged or credited to the allowance for loan losses at the time realized. At and for the three months ended September 30, At and for the nine months ended September 30, Allowance for loan losses, beginning of period $ 15,596 $ 17,218 $ 16,485 $ 17,825 Provision for loan losses ) 645 ) 1,665 Loans charged-off Commercial real estate 150 526 929 1,284 Single-family residential 331 179 520 611 Commercial and industrial 33 472 178 846 Consumer 49 58 159 219 Other 158 151 425 501 Total loans charged-off 721 1,386 2,211 3,461 Recoveries Commercial real estate 61 40 312 108 Single-family residential 840 28 945 87 Commercial and industrial 11 44 35 79 Consumer 10 36 62 111 Other 69 81 238 292 Total loans recovered 991 229 1,592 677 Net loans charged-off ) 1,157 619 2,784 Allowance for loan losses, end of period $ 15,366 $ 16,706 $ 15,366 $ 16,706 Average gross loans $ 752,766 $ 747,403 $ 756,389 $ 740,645 Loans, gross 776,947 756,814 776,947 756,814 Nonaccrual loans 14,611 14,735 14,611 14,735 Net loans charged-off (recovered) as a percentage of average gross loans, annualized %) % % % Allowance for loan losses as a percentage of gross loans 1.98 2.21 1.98 2.21 Allowance for loan losses as a percentage of nonaccrual loans 105.17 113.38 105.17 113.38 In addition to loans charged-off in their entirety in the ordinary course of business, included within total loans charged-off were charge-offs on loans individually evaluated for impairment for the three months ended September 30, 2014 and 2013 totaling $142 thousand and $1.0 million, respectively and $516 thousand and $1.4 million for the nine months ended September 30, 2014 and 2013, respectively. Charge-offs were taken on certain collateral-dependent loans based on the status of the underlying real estate projects or our expectation that these loans would be foreclosed on, and we would take possession of the collateral. The loan charge-offs were recorded to reduce the carrying balance of the loans to the fair value of the underlying collateral less estimated costs to sell, which are generally based on third-party appraisals. We analyze certain individual loans within the loan portfolio and make allocations to the allowance for loan losses based on the individual loan’s specific factors and other circumstances that impact the collectability of the loan.The population of loans evaluated for potential impairment includes all loans that are currently or have previously been classified as troubled debt restructurings, all loans with Bank-funded interest reserves and significant individual loans classified as doubtful and those in nonaccrual status. At September 30, 2014, we had four loan relationships totaling $4.9 million with a Bank-funded interest reserve. None of these loans were considered impaired at September 30, 2014. In situations where a loan is determined to be impaired because it is probable that all principal and interest due according to the terms of the loan agreement will not be collected as scheduled, the loan is excluded from the general reserve calculation and is evaluated individually for impairment.The impairment analysis is based on the determination of the most probable source of repayment which is typically liquidation of the underlying collateral, but may also include the present value of estimated future cash flows or, in rare cases, the fair value of the loan itself. At September 30, 2014 and December 31, 2013, impaired loans totaled $40.5 million and $44.7 million, respectively, of which $21.3 million and $28.9 million, respectively, were classified as troubled debt restructurings. At September 30, 2014, 55.3% of our loans evaluated individually for impairment, net of related allowance for loan losses, were valued based on the estimated fair value of collateral and 44.7%, net of related valuation allowance, were valued based on the present value of estimated future cash flows. 51 Generally for larger impaired loans valued based on the estimated fair value of collateral, current appraisals performed by approved third-party appraisers are the basis for estimating the fair value of the collateral.However, in situations where a current appraisal is not available, we use the best available information (including recent appraisals for similar properties, communications with qualified real estate professionals, information contained in reputable trade publications and other observable market data) to estimate fair value.The estimated costs to sell the property are then deducted from the appraised value to determine the loan’s net realizable value used to calculate the loan’s specific reserve. For additional disclosure regarding changes in the allowance for loan losses and recorded investment in gross loans, see Item 1. Financial Statements, Note 5, Loans. Portions of the allowance for loan losses may be allocated to specific loans or portfolio segments. However, the entire allowance for loan losses is available for any loan that, in our judgment, should be charged-off. While we utilize the best judgment and information available to us, the ultimate adequacy of the allowance for loan losses depends on a variety of factors beyond our control including the performance of our loan portfolio, the economy, changes in interest rates and the view of the regulatory authorities toward loan classifications. Absent the impact of unexpected negative trends in credit quality, we expect our allowance for loan losses coverage ratio to be reduced further in the fourth quarter 2014 and in 2015. Premises and Equipment, net and Long-Lived Assets Held for Sale Premises and equipment, net decreased $1.1 million (4.9%) during the nine months ended September 30, 2014 due primarily to depreciation of $1.8 million, partially offset by investments in technology to enhance the Client Experience and improve operational efficiency. We are currently marketing for sale a vacant parcel of land and a vacant branch facility with a total net book value of $432 thousand, both of which are classified as long-lived assets held for sale. Long-lived assets held for sale, which are included in Other assets in the Consolidated Balance Sheet, declined $253 thousand during the nine months ended September 30, 2014, reflecting writedowns to reflect declines in estimated fair value. Net Deferred Tax Asset As of September 30, 2014, net deferred tax assets of $18.1 million were recorded in the Company’s Consolidated Balance Sheet. A portion of the net deferred tax asset includes the after-tax impact of net operating losses and realized built-in loss carryforwards.Based on available information as of this date, the Company determined that a valuation allowance against the deferred tax asset was not necessary. Analysis of our ability to realize deferred tax assets requires us to apply significant judgment and is inherently subjective because the future occurrence of events and circumstances cannot be predicted with certainty. The net operating losses and realized built-in losses generated in 2010, 2011 and 2012 may be carried forward for income tax purposes up to 20 years. Thus, to the extent we generate sufficient taxable income in the future, we may be able to utilize the net operating losses and realized built-in losses for income tax purposes. The determination of how much of the net operating losses and realized built-in losses we expect to ultimately utilize, and the resulting recognition of these tax benefits in the Consolidated Balance Sheets, is based on sustained trends in our profitability and the projected utilization of deferred tax assets. For disclosure regarding the impact of the Private Placement on our net deferred tax asset, see Item 1. Financial Statements, Note 15, Income Taxes. Bank-Owned Life Insurance As an alternative source of income and to fund overall teammate benefits costs, we purchased two BOLI policies on certain members of our leadership team for which all premiums were paid by us during the fourth quarter 2013. Each policy was funded with a premium of $5.0 million paid to an AA+ rated insurance company, and we are the sole beneficiary of the policies. To encourage the covered teammates to consent to the coverage, the Bank provided a $50 thousand taxable death benefit payable to the named beneficiaries of the covered teammates in the event of the death of a covered teammate while employed by the Bank. The policies are reflected in the Consolidated Balance Sheets at the cash surrender value at September 30, 2014. Income from these policies and changes in the cash surrender value are recorded in other noninterest income. During the three and nine months ended September 30, 2014, earnings on these policies totaled $78 thousand and $228 thousand, respectively. 52 Deposit Activities Deposits have historically been our primary source of funds and a competitive strength resulting in a cost of funds of 0.05% for the nine months ended September 30, 2014, which reflects our strong core deposit franchise. Deposits also provide a client base for the sale of additional financial products and services and the recognition of fee income through service charges and other ancillary banking services. We set annual targets for deposit balances in an effort to increase the number of products per banking relationship and households we service as well as to manage the composition of our deposit funding. Deposits are attractive sources of funding because of their stability and generally low cost as compared with other funding sources. Over our 108-year history, we have developed long-standing relationships with clients in the communities in which we operate and achieved considerable name recognition, resulting in a well-established branch network and loyal deposit base. On account of these factors, we believe that we have developed a higher core deposit mix and a historically lower cost of deposits relative to our peers. This competitive advantage is not as pronounced in the current low interest-rate environment. The following table summarizes our composition of deposits at the dates indicated (dollars in thousands). September 30, December 31, Total % of total Total % of total Noninterest-bearing transaction deposits $ 212,813 22.7 % $ 178,075 19.6 % Interest-bearing transaction deposits 319,133 34.1 316,214 34.9 Transaction deposits 531,946 56.8 494,289 54.5 Money market deposits 139,552 14.9 136,476 15.0 Savings deposits 89,406 9.6 79,760 8.8 Time deposits 175,385 18.7 196,835 21.7 Total deposits $ 936,289 100.0 % $ 907,360 100.0 % As a result of the cash received from the Private Placement in 2010, a general lack of loan growth in 2011 and 2012 and in order to manage our net interest margin, we have not pursued retention of maturing higher-priced time deposit accounts since the fourth quarter 2010. As these time deposits matured, some were renewed at lower rates or placed in interest-bearing transaction deposit accounts and others were withdrawn from the Bank. The maturity of these time deposits has resulted in a significant improvement in our interest expense on deposits. During 2013, $338.0 million of time deposits matured with a weighted-average rate of 1.34%. Going forward, the opportunity for further improvement in our cost of funds paid on deposits from maturing time deposits is significantly reduced as time deposits that are scheduled to mature over the remainder of 2014 and 2015 are at weighted-average rates of 0.09% and 0.20%, respectively. Noninterest-bearing deposits increased $34.7 million during the nine months ended September 30, 2014 while interest-bearing deposits decreased $5.8 million during the same period. The increase in noninterest-bearing deposits was due to the Company’s continued execution of several strategies to continue growing core deposits through increasing balances in existing accounts as well as growth in the number of households. These strategies include proactively focusing on client retention, attracting new clients including in markets with local bank disruption, hiring teammates with specialized deposit product knowledge and enhancing existing deposit products. The decrease in interest-bearing deposits was the result of growth in interest-bearing core deposits being more than offset by a strategic reduction in time deposits to lower our overall cost of funds and focus our efforts on relationship banking to reduce the number of single-product households that only maintain time deposit accounts with the Bank. Deposit accounts continue to be our primary source of funding. As part of our liquidity management, we proactively pursue core deposit retention initiatives with our deposit clients and strategies to increase our transaction deposit accounts in proportion to our total deposits. For example, in 2013 we began a client rewards program to encourage clients to use their debit cards. This effort is designed to increase the likelihood that these accounts become the clients’ primary checking account, which typically carries higher balances and has higher account retention. Similarly, starting in 2013 we also began a referral rewards program which rewards clients for referring new clients to the Bank. In March 2014 we also hired a business deposit specialist whose primary role is to grow operating accounts from businesses and to provide employer banking packages for the employees of our business clients. We also introduced enhancements to existing deposit products and implemented new deposit products on September 1, 2014. 53 Jumbo Time Deposit Accounts. Jumbo time deposit accounts are accounts with balances totaling $100 thousand or greater at an indicated date and totaled $69.6 million and $79.7 million at September 30, 2014 and December 31, 2013, respectively. We believe our balance sheet management efforts to attract and retain lower-priced transaction deposit accounts and reduce our higher-priced deposit base contributed to this decrease in jumbo time deposit accounts. Borrowing Activities Borrowings as a percentage of total liabilities decreased from 5.5% at December 31, 2013 to 2.5% at September 30, 2014 resulting from repayment of FHLB advances partially offset by increases in retail repurchase agreements during the nine months ended September 30, 2014 while total liabilities remained relatively unchanged as a result of an increase in deposits. Retail Repurchase Agreements .
